Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 1 of 39




                          EXHIBIT 2
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 2 of 39
                                  Katrina Bagwell

        1                  UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
        2                       CHARLESTON DIVISION
        3
             IN RE:    BOSTON SCIENTIFIC CORP.
        4    PELVIC REPAIR SYSTEM                               MDL 2326
             PRODUCTS LIABILITY LITIGATION
        5
             Civil Action No. 2:13-cv-24772
        6    ____________________________________________________
        7    DEPOSITION OF KATRINA BAGWELL                April 24, 2019
             ____________________________________________________
        8
             KATRINA BAGWELL,
        9
                           Plaintiff,
       10
             vs.
       11
             BOSTON SCIENTIFIC CORPORATION,
       12
                           Defendant.
       13    ____________________________________________________
       14
       15                  The deposition of KATRINA BAGWELL, taken
       16    before Leeann Stellor, a Registered Merit Reporter,
       17    Certified Realtime Reporter, and a Notary Public
       18    in and for the County of Summit and the State of
       19    Colorado, at 13438 Berry Hill Lane, Pine, Colorado,
       20    on Wednesday, April 24, 2019, at the hour of 10:15
       21    a.m., pursuant to Notice.
       22
       23
       24
       25

      Golkow Litigation Services                                      Page 1 (1)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 3 of 39
                                                  Katrina Bagwell
                                                            Page 2                                                    Page 4
       1 APPEARANCES:                                                 1                PROCEEDINGS
       2
       3     AYLSTOCK, WITKIN, KREIS & OVERHOLTZ,
                                                                      2                (Witness duly sworn.)
                P.L.L.C.                                              3                 KATRINA BAGWELL,
       4        BY: DANIEL THORNBURGH, ESQ.                           4   having been first duly sworn, was examined and
                      and
       5          LYDIA T. LUCIUS, ESQ.
                                                                      5   testified as follows:
                  17 East Main Street                                 6                  EXAMINATION
       6          Suite 200                                           7   BY MR. ANWAR:
                  Pensacola, Florida 32502
       7          (850) 202-1010
                                                                      8       Q. Good morning, Mrs. Bagwell.
                  Dthornburgh@awkolaw.com                             9       A. Good morning.
       8          appeared on behalf of the Plaintiff                10       Q. Could you please state and spell your
       9        FAEGRE, BAKER, DANIELS
                BY: HAROON ANWAR, ESQ.
                                                                     11   full name for the record.
      10          300 North Meridian Street                          12       A. Katrina Louise Bagwell, K-a-t-r-i-n-a
                  Suite 2700                                         13   L-o -- middle name Louise, L-o-u-i-s-e, last name
      11          Indianapolis, Indiana 46204
                  (317) 237-0300                                     14   Bagwell, B-a-g-w-e-l-l.
      12          Haroon.anwar@faegrebd.com                          15       Q. Thank you. Have you ever gone by any
                  appeared on behalf of the Defendant
      13
                                                                     16   other names?
      14                                                             17       A. Yes.
      15                                                             18       Q. What other names have you gone by?
      16
      17
                                                                     19       A. Katrina Louise Rael, R-a-e-l, last name,
      18                                                             20   and then my maiden name Romero, R-o-m-e-r-o.
      19                                                             21       Q. Okay. Thank you. My name is Haroon
      20
      21
                                                                     22   Anwar. I represent Boston Scientific in this
      22                                                             23   lawsuit. Do you understand that?
      23
      24
                                                                     24       A. Yes, I do.
      25                                                             25       Q. And we haven't met before today; is that
                                                            Page 3                                                    Page 5
       1               I N D E X                                      1   correct?
       2                                                              2      A. Correct.
         DEPOSITION WITNESS:                            PAGE
       3 KATRINA BAGWELL                                              3      Q. Okay. Have you ever been deposed before?
       4 Examination by Mr. Anwar                       4             4      A. Never.
       5
       6   DEPOSITION EXHIBITS MARKED:
                                                                      5      Q. Never, okay. Well, just to try and make
           NO.     DESCRIPTION                        PAGE            6   things as easy as possible today, I'm going to go
       7                                                              7   over a few ground rules with you. You're doing a
           Exhibit 1   Amended notice of Deposition          27
       8
                                                                      8   great job, and I'm sure your attorney has already
         Exhibit 2 Boston Scientific Brochure          29             9   discussed some of these rules with you, but just to
       9         BSCM15800019847 - 19854                             10   make sure we're on the same page.
      10 Exhibit 3 Two photographs                  30
      11 Exhibit 4 Letters from Family Members           31
                                                                     11               The first and the most important
      12 Exhibit 5 Receipts                     34                   12   rule for today's deposition is that you're under the
      13 Exhibit 6 Thumb Drive                     35                13   same oath to tell the truth as if you were actually
      14 Exhibit 7 Evergreen Physical Therapy papers      36
      15 Exhibit 8 Medical, billing, personal records 43             14   in a court of law. Do you understand that?
      16 Exhibit 9 November 18, 2009 Patient Consent 133             15      A. Yes.
                 Forms                                               16      Q. Okay. I realize today I will be asking
      17         BAGWELLK_LUTHERAN MEDICAL
                 CENTER_MEDICAL_000205 - 206                         17   you a lot of questions on a variety of topics
      18                                                             18   related to your claims in the case, and I know some
         Exhibit 10 December 3, 2018 Plaintiff Fact   138
      19         Sheet
                                                           19             of your -- the treatment you've received may date
      20 Exhibit 11 December 3, 2018 Updated Plaintiff 145 20             back a number of years. If you -- if you don't know
                 Fact Sheet                                21             the answer to my question, it's okay to say you
      21
         Exhibit 12 Photograph of Devices used by            146
                                                                     22   don't know.
      22         Plaintiff to Alleviate Pain                         23               There may be times where I ask for
      23
      24
                                                                     24   your best estimate. And if you're able to give your
      25                                                             25   best estimate, I would appreciate it if you would do

      Golkow Litigation Services                                                                     Page 2 (2 - 5)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 4 of 39
                                                    Katrina Bagwell
                                                             Page 6                                                           Page 8
       1   so. Does that make sense?                                   1   you've spoken about with your attorney. Just if
       2      A. Yes, it does.                                         2   you -- if there's, like, a specific reason that you
       3      Q. To make life as easy as possible for the              3   didn't take your pain medications because you
       4   court reporter, and you've been doing a great job           4   believed it -- did you believe it would affect your
       5   already on both fronts, first I would ask that you          5   testimony here today or affect your ability to
       6   just verbalize all of your answers. During                  6   continue during the deposition here today?
       7   conversations it's very easy to head nod or say             7              MR. THORNBURGH: Objection. She may
       8   uh-huh, uh-huh, but it doesn't show up very well on         8   not be able to answer that question in light of my
       9   the transcript. So if you could say yes, no,                9   prior objection.
      10   verbalize your answers, that would be great.               10              MR. ANWAR: Okay.
      11      A. Yes.                                                 11              MR. THORNBURGH: Okay?
      12      Q. Does that make sense?                                12              MR. ANWAR: Are you instructing the
      13      A. Yes, it does.                                        13   witness not to answer?
      14      Q. And the other rule, which is also for our            14              MR. THORNBURGH: To the extent that
      15   court reporter, is if you could allow me to finish         15   it calls for communications that she and I had, I'm
      16   my question before answering. That would be great          16   instructing her not to answer the question.
      17   as well just because it's difficult for the court          17       Q. And so again, I'm not looking for any
      18   reporter to get everything down when we're speaking        18   communications, like, anything substantively about
      19   over each other. Make sense?                               19   your conversation with your attorney, so I don't
      20      A. I understand.                                        20   want to know what he told you. I don't want you to
      21      Q. Okay. Have you taken any medications in              21   tell me what you told him.
      22   the last 24 hours?                                         22                I guess I'm just trying to figure
      23      A. In the last 24 hours?                                23   out whether independently there's any reason that
      24      Q. Yes.                                                 24   you didn't take your pain medications because of
      25      A. Well, I've taken my gabapentin and                   25   today's deposition? Is that fair?

                                                             Page 7                                                         Page 9
       1   Ibuprofen, and I had -- was it 24 hours? What time          1      A.     Well --
       2   is it now?                                                  2      Q.     Go ahead.
       3             MR. THORNBURGH: It's just about                   3              MR. THORNBURGH: Well, your question
       4   10:15.                                                      4   elicits a response that is protected by the
       5       A. And that's it.                                       5   attorney/client communication. That's all you need
       6       Q. Okay. So --                                          6   to know.
       7       A. Because I refrained from my pain meds                7              MR. ANWAR: I'm --
       8   because I knew of the deposition.                           8       Q. And so I'm asking -- so there's -- let me
       9       Q. Well, do the -- would the pain meds                  9   just say this.
      10   affect your sort of ability to recall events or to         10                Outside of -- outside of the
      11   testify here today?                                        11   conversations you have had with your attorney,
      12             MR. THORNBURGH: Objection.                       12   there's -- whatever was discussed between your
      13       Q. To the best of your knowledge?                      13   attorney, that's between you. But besides those
      14       A. No.                                                 14   conversations, there's no other independent reason
      15       Q. And what I'm getting at is you just                 15   you decided to take -- not take your pain
      16   mentioned that you didn't take your pain meds --           16   meditations today?
      17       A. Uh-huh.                                             17              MR. THORNBURGH: Objection.
      18       Q. -- because you were testifying here                 18              MR. ANWAR: She can answer. I'm not
      19   today. Why didn't you take your pain meds?                 19   asking --
      20             MR. THORNBURGH: To the extent --                 20              MR. THORNBURGH: I'm going to -- hold
      21   objection. To the extent that it calls for an              21   on -- I'm going to instruct her -- because of the
      22   attorney/client communication, I'm going to ask you        22   way you framed that question, it's -- it calls for a
      23   not to answer that question.                               23   disclosure of a attorney/client communication. It
      24             THE WITNESS: Okay.                               24   just does. So I'm going to instruct the witness not
      25       Q. And I'm not asking for anything that                25   to answer that question.

      Golkow Litigation Services                                                                         Page 3 (6 - 9)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 5 of 39
                                                    Katrina Bagwell
                                                          Page 10                                                        Page 12
       1             MR. ANWAR: It doesn't. I'm asking                 1             MR. ANWAR: No, and that's fair. And
       2   her to confirm --                                           2   I'm just trying to understand why --
       3             MR. THORNBURGH: It's not --                       3             MR. THORNBURGH: That's all that
       4             MR. ANWAR: -- that there's not any                4   matters.
       5   other reason other than --                                  5       Q. Let me ask you this: How often do you
       6             MR. THORNBURGH: Then ask the                      6   take -- so let me back up for a second.
       7   question a different way than you just did.                 7                You mentioned the gaba -- what is
       8      Q. I'm asking you to confirm that there's no             8   it?
       9   independent reason that you decided not to take             9       A. Gabapentin.
      10   your -- your pain medications here today, before           10       Q. Gabapentin. Why do you take that?
      11   today's deposition?                                        11       A. Because it helps with my nerve damage.
      12             MR. THORNBURGH: Same objection.                  12       Q. It helps with your nerve damage?
      13   Also to form.                                              13       A. Uh-huh.
      14      Q. Is there any independent -- any other                14       Q. Do you know what type of medication it
      15   reason you decided not to take your medication here        15   is?
      16   today, your pain medication? Are you -- and you can        16             MR. THORNBURGH: Objection.
      17   answer yes or no. I'm not asking for the                   17             MR. ANWAR: I'm asking for her
      18   conversations between you and your attorney.               18   knowledge.
      19      A. Well --                                              19       Q. Do you -- do you have -- do you know what
      20      Q. And I would appreciate it, for the                   20   type of medication it is? Or why are you taking it,
      21   record, if you not look to your attorney for               21   to your understanding --
      22   instructions.                                              22             MR. THORNBURGH: Objection.
      23             MR. THORNBURGH: Hold on a second,                23       Q. -- for your nerve damage?
      24   because the question that you're asking calls for          24             MR. THORNBURGH: Sorry. Objection.
      25   disclosure of attorney/client communication. It            25   Form.
                                                            Page 11                                                       Page 13
       1   just does.                                                  1      Q. And if you don't know, you can say "I
       2             MR. ANWAR: Okay. Listen, if that's                2   don't know." That's a totally fair response.
       3   your objection and you're instructing your                  3                Do you know why your doctor
       4   witness -- your client not to answer, you can go            4   prescribed you the gabapentin?
       5   ahead and do that.                                          5      A. Yes.
       6               Otherwise, sort of the speaking                 6      Q. Can you tell me why he prescribed it to
       7   objections are completely inappropriate. We're in a         7   you?
       8   federal court.                                              8      A. She.
       9             MR. THORNBURGH: You -- you --                     9      Q. She. I'm sorry.
      10             MR. ANWAR: You can object to form.               10      A. To help with my nerve damage.
      11             MR. THORNBURGH: Your questioning --              11      Q. Okay. Do you have any understanding of
      12   just calm down. Your -- your questioning is -- I'm         12   why you're taking that medication, other than that?
      13   not trying to tell you how to answer your -- how to        13             MR. THORNBURGH: Asked and answered.
      14   ask your question.                                         14   Objection to form.
      15               But the way you're asking it                   15      A. I just answered that.
      16   naturally calls for a disclosure of attorney/client        16      Q. Excuse me?
      17   communication. And because of that, I'm going to           17      A. I just answered your question. I don't
      18   instruct my witness not to answer the question until       18   understand.
      19   you ask it in a way that doesn't require that              19      Q. Okay. And if -- if the answer is no,
      20   disclosure.                                                20   that's totally fine.
      21      Q. As you sit here today --                             21      A. I didn't say no.
      22             MR. THORNBURGH: The only thing                   22             MR. THORNBURGH: She answered your
      23   that's important is just ask her if she's taking any       23   question. There's not further information to
      24   medication that would inhibit her ability to provide       24   provide.
      25   truthful and accurate testimony.                           25             MR. ANWAR: Listen, I would

      Golkow Litigation Services                                                                   Page 4 (10 - 13)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 6 of 39
                                                  Katrina Bagwell
                                                        Page 14                                                         Page 16
       1   appreciate it if you could --                             1       Q. Okay. How long have you been taking that
       2             MR. THORNBURGH: Well, just --                   2   medication?
       3             MR. ANWAR: -- just limit the                    3       A. Since 2014.
       4   speaking objections.                                      4       Q. Okay. And how often do you take that
       5             MR. THORNBURGH: But you're still                5   medication?
       6   asking the same question. After she gives an              6       A. Every day.
       7   answer, you keep asking the same question.                7       Q. Okay. How many times a day do you take
       8             MR. ANWAR: If we have to stop the               8   that medication?
       9   deposition and get the magistrate on the phone --         9       A. Right now I'm taking it four times a day.
      10             MR. THORNBURGH: I can't believe that           10       Q. Four times a day?
      11   this is such a big deal. I mean, you --                  11       A. Uh-huh.
      12             MR. ANWAR: You're coaching your                12       Q. That was a yes?
      13   witness.                                                 13       A. Yes.
      14             MR. THORNBURGH: I'm not. I'm not.              14       Q. Okay. Thank you.
      15   Listen, calm down.                                       15       A. Sorry.
      16               My client is here. She's                     16       Q. I'm sorry. I'm just trying to -- you're
      17   obviously nervous, and -- and you are beginning to       17   doing a great job. And I understand that you may be
      18   be unprofessional. And so I'm going to ask you to        18   a little nervous about today's deposition, but
      19   calm down, relax, and ask your questions, and she's      19   you're doing a great job.
      20   going to do her best to answer them. She just did.       20                You also mentioned that you took
      21             MR. ANWAR: Listen, I'm not -- I'm              21   Ibuprofen; is that correct?
      22   not in any way attempting to be unprofessional, nor      22       A. Yes.
      23   do I think I'm being unprofessional. I'm simply          23       Q. Okay. How often do you take Ibuprofen?
      24   asking that you limit your speaking objections.          24       A. Whenever -- I -- I just had mouth surgery
      25               And if your client simply doesn't            25   here (indicating), and so when I have an ache I take
                                                          Page 15                                                     Page 17
       1   know the answer to my question, she's free to say         1   it.
       2   so. And I don't want to argue --                          2      Q. The Ibuprofen?
       3            MR. THORNBURGH: She does know the                3      A. Uh-huh.
       4   answer to the question. She answered it already.          4      Q. That's a yes?
       5   Just ask her is there any other reason. I mean,           5      A. Yes.
       6   come on.                                                  6      Q. Okay. And how recently did you have the
       7            MR. ANWAR: Okay. We can move on,                 7   mouth surgery that you just mentioned?
       8   but I would appreciate, again, that you limit the         8      A. About a month ago.
       9   speaking objections. I'm not here to argue with           9      Q. And so are you taking the Ibuprofen
      10   you.                                                     10   related to sort of soreness that you're experiencing
      11            MR. THORNBURGH: I'd appreciate it               11   related to the mouth surgery that you had?
      12   that when she answers your question, you move on to      12      A. Uh-huh. Yes.
      13   the next question without asking it again and again      13      Q. Okay.
      14   and again.                                               14      A. I just took one.
      15            MR. ANWAR: If we need to stop the               15      Q. Was that before today's deposition?
      16   deposition and call the magistrate, we will.             16      A. It was at 6:30 in the morning.
      17      Q. Mrs. Bagwell, you mentioned also that              17      Q. Okay. I understand. And so those are
      18   your -- so you mentioned the gabapentin. Which one       18   the only medications you've taken in the last
      19   of your physicians prescribed that for you?              19   24 hours, correct?
      20      A. My pelvic floor doctor.                            20      A. Correct.
      21      Q. Do you know her name?                              21      Q. Now, you mentioned -- what other
      22      A. Dr. Gerig.                                         22   medications are you currently taking? Well,
      23      Q. Dr. Gerig?                                         23   actually, strike that. Let me back up for a second.
      24      A. And Carrie Reynolds is her nurse                   24                The medications, the two that
      25   practitioner.                                            25   you've just mentioned that you've taken in the last

      Golkow Litigation Services                                                                 Page 5 (14 - 17)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 7 of 39
                                                    Katrina Bagwell
                                                          Page 18                                                            Page 20
       1   24 hours, would those in any way affect your ability        1        Q. And the pain medication that you're
       2   to testify truthfully here today?                           2   taking specifically to treat your vagina, I believe
       3       A. No.                                                  3   you mentioned --
       4       Q. Now, you mentioned also that you do take             4        A. My pelvic floor area.
       5   pain medication; is that correct?                           5        Q. Excuse me?
       6       A. Correct.                                             6        A. My pelvic floor area.
       7       Q. What pain medication are you currently               7        Q. Your pelvic floor?
       8   taking?                                                     8        A. To treat my pelvic floor.
       9       A. Are you ready to write it down?                      9        Q. Okay. Thank you.
      10       Q. The court reporter's getting everything             10                Were those prescribed by
      11   down. So just to the best of your knowledge, if you        11   Dr. Gerig?
      12   can.                                                       12        A. Yes.
      13       A. So Percocet, gabapentin, Flexeril,                  13        Q. Okay.
      14   Ibuprofen. Now, all these meds are all at different        14        A. And also I take Zofran. Because when I
      15   times, different things. Xanax. It's hyoscyamine.          15   have a -- a pain threshold that I can't get over,
      16   And then Valium.                                           16   you know, I have to take more medication. But then
      17       Q. You said Valium?                                    17   it's a chain reaction, where that medication makes
      18       A. Valium. Apri -- Apripol (ph). I don't               18   me nauseous, so then I have to take Zofran. So
      19   know how to spell it.                                      19   that's also a medication.
      20             MR. THORNBURGH: That's okay.                     20        Q. Okay. Now, the first list of medications
      21       Q. That's okay.                                        21   that you mentioned, I believe -- and I did my best
      22       A. And then so medicines I put in my mouth,            22   to write them down, but I may have missed some. But
      23   those are the ones you want? Because I also put            23   I think it included Percocet, the gaba --
      24   medicine in my vagina.                                     24        A. Gabapentin.
      25       Q. I understand.                                       25        Q. Gabapentin, Ibuprofen, Valium. I think,

                                                            Page 19                                                         Page 21
       1             MR. THORNBURGH: Would you like that               1   was it, hydrophenten or hydrocodone?
       2   list as well?                                               2       A. It's like hyoscyamine, something like
       3             MR. ANWAR: Yes, please.                           3   that.
       4       A. So I have to crush up the Valium and put             4       Q. And then I think you said Apripol?
       5   it in a capsule, and then it's inserted into my             5       A. Yeah.
       6   vagina.                                                     6       Q. So that -- I'm sorry. Go ahead.
       7               And then my new care plan from my               7       A. Uh-huh. Apripol. I think that's what it
       8   pelvic floor doctor is every two weeks I go in and I        8   is.
       9   have a needle about this big (indicating), as big as        9       Q. I'm not -- this isn't meant to be a
      10   my forearm, that is -- I get instructions. I'll be         10   memory test. I understand that it's difficult to
      11   getting instructions -- well, I've been getting them       11   remember some of these, so you're doing a great job.
      12   every six weeks. But because my pain has been so           12               Just what I was getting at is a
      13   high, they told me to start going in every two weeks       13   couple things. Are those all medications that
      14   to have the injections.                                    14   you're taking specifically to treat, at least to
      15               So that medicine there is a                    15   your understanding, pain related to your pelvic
      16   steroid, a nerve block, and some other stuff is            16   floor area or your vagina?
      17   used. So that's the internal medicines that go in.         17       A. Yes.
      18       Q. Okay.                                               18       Q. Who prescribed those medications to you,
      19       A. And --                                              19   to the best of your knowledge?
      20       Q. Are these -- I'm sorry to cut you off.              20       A. Dr. Gerig, she is with Pelvic Floor
      21   Are these all the pain medications that you're             21   Solutions, and Carrie Reynolds, who is her nurse
      22   currently taking?                                          22   practitioner.
      23       A. Yes.                                                23       Q. And those medications, would you
      24       Q. Okay.                                               24   typically take those every single day?
      25       A. Uh-huh.                                             25       A. When pain is there, yes. But what I try

      Golkow Litigation Services                                                                     Page 6 (18 - 21)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 8 of 39
                                                Katrina Bagwell
                                                      Page 22                                                    Page 24
       1   to do when I do not take the medications -- like,      1   truthful or accurate testimony or that will affect
       2   have you ever taken Percocet for a long time? You      2   your ability to provide testimony here today?
       3   get constipated really bad. And for me to get          3       A. No.
       4   constipated is horrible in my pelvic floor. It's       4       Q. Okay. I want to switch gears a little
       5   horrible. It is so painful. So I try my best not       5   bit and ask you what you did to prepare for today's
       6   to take my pain meds.                                  6   deposition.
       7       Q. I understand.                                   7               But before I do that. I
       8       A. But I have to.                                  8   understand that you likely met with your lawyers,
       9       Q. And we can take a break if you need --          9   and I don't want to -- I don't want the substance of
      10            MR. THORNBURGH: That's okay.                 10   any conversations that you had with your lawyers.
      11       Q. -- a minute.                                   11   It's okay to tell me that you met with them, but I
      12            MR. THORNBURGH: That's okay.                 12   don't want to know any of the discussions.
      13       A. It's a vicious cycle with all the meds I       13               So with that caveat, let me ask
      14   take.                                                 14   you: What did you do to prepare for today's
      15       Q. I understand. So with your pain                15   deposition today?
      16   medications, you -- I just want to make sure I'm      16       A. What did I do? I got stressed out. I'm
      17   understanding your testimony correctly. With the      17   so stressed. I'm so nervous.
      18   pain medications that you've listed, you take them    18       Q. Did you meet with your lawyers?
      19   as needed, but as frequently as every day?            19       A. Yes.
      20       A. Yeah. I can't -- like, some pain meds I        20       Q. When did you meet with your lawyers?
      21   can't stop.                                           21       A. Yesterday.
      22       Q. Do you know which --                           22       Q. Okay. And about how long did the meeting
      23       A. But I have this whole box. This whole          23   last?
      24   box is full of all my tools that I use every day to   24       A. It was, like, an afternoon.
      25   get through my day.                                   25       Q. Did you review any documents during the
                                                      Page 23                                                    Page 25
       1       Q. And we'll go through -- we'll go through        1   meeting?
       2   the box, and I -- do the pain medications that you     2       A. Things that I brought to him.
       3   take, do they help relieve your pain?                  3       Q. So the things that you brought to the
       4       A. Sometimes.                                      4   deposition here today?
       5       Q. Okay. And I noticed you're standing here        5       A. Yes.
       6   during today's deposition. Is that because you're      6       Q. Did you review anything, any documents
       7   currently in pain?                                     7   other than the ones that you've brought to the
       8       A. Yes. I can't sit because it causes so           8   deposition here today?
       9   much pain.                                             9       A. You have them all, yeah.
      10       Q. When you're -- when you're taking your         10       Q. I have them, we have them all here at the
      11   pain medications, are you able to sit?                11   deposition today?
      12       A. No.                                            12       A. Uh-huh.
      13       Q. In general, are you unable to sit?             13       Q. That's a yes?
      14       A. I can sit, but I slouch.                       14       A. Yes.
      15       Q. I understand.                                  15       Q. Thank you.
      16       A. And the problem with when I sit is it          16               Prior to yesterday's meeting, did
      17   just causes pain after. Like, think of how many       17   you have any other meetings with your attorneys to
      18   times you sit a day. How many times do you bend       18   prepare for today's deposition?
      19   over a day, or hop, skip, jump, run? I can't do any   19             MR. THORNBURGH: Objection. Form.
      20   of those things because it causes so much pain.       20   Anything with respect to meetings.
      21       Q. Okay. I understand. Well, you're doing         21               Go ahead.
      22   a great job during today's deposition today, and we   22       Q. You can answer. Prior to -- let me ask
      23   appreciate you being here with us.                    23   it again.
      24               Let me -- are there any other             24               Prior to yesterday's meeting, did
      25   reasons today that you'll be unable to provide        25   you meet with your attorneys at any other point to

      Golkow Litigation Services                                                             Page 7 (22 - 25)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 9 of 39
                                                   Katrina Bagwell
                                                          Page 26                                                      Page 28
       1   prepare for today's deposition.                           1      A. Schedule A?
       2             MR. THORNBURGH: Same objection.                 2      Q. Correct. There is a list of requests
       3               Go ahead.                                     3   there for a number of items and documents. Did you
       4      A. Objection.                                          4   have an opportunity to review that list before
       5             THE WITNESS: Do I say objection?                5   today's deposition?
       6             MR. THORNBURGH: No. No. No.                     6      A. Yes.
       7      Q. The objections are purely for the court             7      Q. Okay. And were you able to search
       8   and the attorneys to sort out.                            8   whether you have responsive documents or materials
       9             MR. THORNBURGH: You can answer it if            9   responsive to these requests?
      10   you have an answer to that question. I'm just            10            MR. THORNBURGH: Objection. I think
      11   objecting to the way he asked it.                        11   we also filed objections to some of those requests.
      12             THE WITNESS: Oh.                               12            MR. ANWAR: That's fine.
      13             MR. THORNBURGH: But that's for                 13      Q. The question is: Were you able to -- did
      14   something later the court will decide. It's              14   you make an attempt to see if you have any of the
      15   nothing -- you'll still have to answer the               15   documents or items that were requested in
      16   questions, unless I instruct you not to, okay? So        16   Schedule A?
      17   even if I object, you still need to answer.              17      A. Yes. I brought them.
      18             THE WITNESS: Oh, okay.                         18      Q. Okay.
      19      A. So, like, did we meet? Have we ever met            19      A. You have them.
      20   before? I just met him yesterday for the first           20      Q. And that's what I was getting at. That's
      21   time.                                                    21   what you brought here today with you, correct?
      22      Q. Okay. Other than your attorneys, was               22      A. Yes.
      23   anyone else present in the meeting?                      23      Q. We won't spend a ton of time on these at
      24      A. My husband, Luke Bagwell.                          24   this very moment, but I just wanted to quickly go
      25      Q. Anyone other than your husband and your            25   through and mark them for the record with you.
                                                         Page 27                                                     Page 29
       1   attorneys?                                                1               Let's go ahead and mark this
       2      A. No.                                                 2   document as Exhibit --
       3      Q. Did you consult with anyone other than              3            MR. ANWAR: Is it okay to mark this?
       4   your husband or your attorneys to prepare for             4            MR. THORNBURGH: Yeah. Yeah. I'm
       5   today's deposition?                                       5   sorry, we were just...
       6      A. No.                                                 6            MR. ANWAR: Okay.
       7      Q. Did you take any notes in advance of                7               (Exhibit No. 2 was marked.)
       8   today's deposition or to prepare for it?                  8      Q. I'm handing you what's been marked as
       9      A. No. Just thinking about things that are             9   Exhibit 2.
      10   happening made me nervous, so no.                        10      A. Yes.
      11      Q. So mental notes, but nothing written; is           11      Q. Can you tell me what that is?
      12   that fair?                                               12      A. This is the Boston Scientific brochure
      13      A. Correct.                                           13   about -- talking about the bladder sling.
      14      Q. Okay.                                              14      Q. And I noticed that there's some, like,
      15                (Exhibit No. 1 was marked.)                 15   Bates, legal numbering at the bottom right-hand
      16      Q. I'm going to hand you what has been                16   corner. Is this a document that you actually had at
      17   marked as Exhibit 1.                                     17   home and you brought?
      18             MR. THORNBURGH: I don't need a copy.           18      A. Yes.
      19   Thank you.                                               19      Q. You had it at home?
      20             MR. ANWAR: Yeah.                               20      A. This is the document that I received.
      21      Q. I'm just going to represent to you that            21      Q. Okay. I understand.
      22   this is just a document, a legal document, the           22               And is this a brochure that you
      23   notice that scheduled your deposition here today.        23   received from your physicians?
      24                If you could turn to the third              24      A. Correct.
      25   page of the document.                                    25      Q. Which physician was it?

      Golkow Litigation Services                                                                 Page 8 (26 - 29)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 10 of 39
                                                  Katrina Bagwell
                                                        Page 30                                                          Page 32
        1      A.    Dr. Cowles.                                    1   me what the letters contain or what the purpose of
        2      Q.    We can go over that later.                     2   the letters from your family members are? And
        3               (Exhibit No. 3 was marked.)                 3   maybe --
        4       Q. I'm handing you what has been marked as          4             MR. THORNBURGH: Just give her a
        5   Exhibit 3. These are some photographs that you          5   moment. She's going to answer your question.
        6   brought today. Can you tell me what those are?          6             MR. ANWAR: That's fair.
        7       A. The first photo is -- this is my foot            7             MR. THORNBURGH: Just give her a
        8   right here (indicating), and this is a tray and the     8   moment.
        9   glove and this is the needle. See how long it is?       9        A. Yes, these are letters that are from my
       10       Q. Yes.                                            10   family because they're a part of this as well.
       11       A. This is what is part of my care plan,           11   They've been hurt by this as well. And they want to
       12   where I get injections inside my vagina.               12   express their feelings, so they wrote letters.
       13       Q. So are those pictures of -- that the            13                And when they wrote them, I
       14   injections that you mentioned as part of your pelvic   14   thought that my children would only write a sentence
       15   floor plan?                                            15   or two, but they wrote letters to explain what they
       16       A. Yes.                                            16   go through because of my suffering, because of what
       17       Q. Okay. And specifically, that's a picture        17   I'm going through.
       18   of the needle and then your foot as you're -- as       18        Q. So would it be fair to say those are --
       19   you're sort of laying there to be injected. Is that    19   are those letters that your family wrote to express
       20   a fair characterization?                               20   their feelings to you about sort of the injuries
       21       A. Correct.                                        21   that you're -- the injuries and the lawsuit and how
       22       Q. And then what is the second picture?            22   it's affected them?
       23       A. The second picture is of a tool that is         23        A. They're expressing how my daily living
       24   used. That guides this needle into my vagina to hit    24   has affected them. Like, my son, he's in special
       25   the spot where they inject the nerve block and the     25   forces in the Air Force, and he talks about how all

                                                        Page 31                                                        Page 33
        1   steroid.                                                1   of his missions are nothing compared to what I am
        2       Q. I understand. So those are just pictures         2   going through.
        3   related to the injections you receive as treatment      3       Q. Okay.
        4   for your pelvic floor plan?                             4       A. That's a lot, and he goes to a lot of
        5       A. Correct.                                         5   dangerous places.
        6       Q. Thank you.                                       6       Q. I understand. And we'll later in the
        7               (Exhibit No. 4 was marked.)                 7   deposition try to take some time to go through the
        8       Q. I'm going to hand you what is being              8   letters in detail. I appreciate you bringing those
        9   marked as Exhibit 4. Can you tell me what those         9   for us here today.
       10   are?                                                   10                With respect to the pictures and
       11             MR. THORNBURGH: I think he's just            11   the brochure and the letters, are those to the best
       12   looking for a general description of what you have     12   of your knowledge, like, the original versions of
       13   there.                                                 13   the documents that you're bringing here, true and
       14       Q. And I'll just tell you. I took a quick          14   accurate copies of the documents that you're
       15   look at them. I didn't have a chance to read           15   bringing?
       16   through them in detail yet, but they look like --      16       A. Yes.
       17       A. Can I read them to you then?                    17       Q. Thank you. I am going to mark as an
       18       Q. We will later in the deposition go              18   exhibit --
       19   through the letters. I just wanted to quickly sort     19             MR. THORNBURGH: I may have a
       20   of take inventory of everything that you brought to    20   paperclip to help you out.
       21   today's deposition.                                    21             MS. LUCIUS: Here you go.
       22               Are those letters from your family         22             MR. THORNBURGH: That's better.
       23   members?                                               23   Thank you.
       24       A. Correct.                                        24             THE WITNESS: Can I just get a drink?
       25       Q. And sort of generally, can you just tell        25             MR. ANWAR: Sure. Let's take a quick

      Golkow Litigation Services                                                                 Page 9 (30 - 33)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 11 of 39
                                                 Katrina Bagwell
                                                       Page 34                                                         Page 36
        1   break.                                                 1   every Tuesday I go into PT, and when people think of
        2               (Break from 10:48 a.m. to                  2   PT, like, you get -- you go in and you get better
        3                10:52 a.m.)                               3   and you get -- they help you to -- like, you think
        4   BY MR. ANWAR:                                          4   of exercise and reconditioning, but for me it's not.
        5      Q. Mrs. Bagwell, you're doing great, and I          5   It's a different kind of PT, where she goes in
        6   know this is probably a difficult topic to talk        6   internally and she massages the tissue to help me
        7   about for you. So if at any time you do need to        7   get through the week.
        8   take additional breaks, just let me know and we're     8                And it's also dry needling. I get
        9   happy to accommodate you.                              9   dry needling as well. And it's needles that are
       10               (Exhibit No. 5 was marked.)               10   about this long (indicating) that go into me to
       11      Q. I'm going to hand you what has been             11   relieve the muscles in my pelvic floor.
       12   marked as Exhibit 5. This looks like, to me at        12       Q. So are those -- are those videos of the
       13   least, and you can correct me if I'm wrong, a stack   13   pelvic floor therapy that you've been receiving?
       14   of documents that you brought, and they look like     14       A. With Patty McCord. And this is just a
       15   pharmacy records; is that correct?                    15   portion of what I receive.
       16      A. Yes. All of my updated information from         16       Q. I understand. Thank you.
       17   within just a month, of just recent.                  17       A. And it should be labeled Torture Tuesday.
       18      Q. So that stack of documents that's been          18                (Exhibit No. 7 was marked.)
       19   marked as Exhibit 5, those are sort of all of your    19       Q. I'm marking as Exhibit 7, it's a blue
       20   records and related to your treatment from within     20   folder containing documents. And on top of the blue
       21   the past month?                                       21   folder that has your name, Katrina Bagwell, and it
       22      A. Correct.                                        22   says Evergreen Physical Therapy; is that correct?
       23      Q. Thank you.                                      23       A. That is correct.
       24      A. And all the medications.                        24       Q. Could you tell me what Exhibit 7 is?
       25      Q. And, I'm sorry, what was the last one?          25       A. Exhibit 7 is many exercises and stretches

                                                       Page 35                                                       Page 37
        1      A. All the medications.                             1   that I incorporate in my daily living. And also
        2      Q. Okay. I understand.                              2   inside is different sex positions because
        3            MR. THORNBURGH: And just for the              3   intercourse is a challenge, and so Patty McCord is
        4   record, I think it's more than just pharmacy           4   wonderful and she always researches stuff and looks
        5   records.                                               5   up stuff for me and gives me tools to use such as
        6            MR. ANWAR: Okay.                              6   this to help me.
        7            THE WITNESS: Yeah.                            7       Q. I understand. And so Patty McCord, she's
        8      Q. So let's keep it clear. It's medical             8   the physical therapist that you're seeing?
        9   records and pharmacy records; is that fair?            9       A. Correct.
       10      A. Receipts as well.                               10       Q. And she's the physical therapist that's
       11      Q. And receipts that you've related to             11   performing the pelvic floor exercises?
       12   expenses you've incurred for the medical treatment    12       A. Correct.
       13   and pharmacy records?                                 13       Q. And is she at Evergreen Physical Therapy?
       14      A. Just for one month, yes.                        14       A. Correct.
       15      Q. Understood. And that's for the last             15       Q. And where is Evergreen Physical Therapy
       16   month?                                                16   located, do you know?
       17      A. Yes.                                            17       A. In Colorado.
       18      Q. Okay. I'm going to mark this as                 18       Q. I just meant the city, if you know the
       19   Exhibit 6.                                            19   city?
       20               (Exhibit No. 6 was marked.)               20       A. Evergreen.
       21      Q. I'm handing you what's been marked as           21       Q. I'm sorry. That was probably a dumb
       22   Exhibit 6. It's a thumb drive that you brought here   22   question on my part.
       23   today. Can you tell us what's on that thumb drive?    23               And then the actual pelvic floor
       24      A. On this thumb drive is a video, and on          24   exercises that you -- that she's helping you with,
       25   the video is what I call Torture Tuesday. Because     25   were those prescribed by Dr. Gerig?

      Golkow Litigation Services                                                              Page 10 (34 - 37)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 12 of 39
                                                     Katrina Bagwell
                                                             Page 38                                                      Page 40
        1      A. Yes.                                                  1   times a week, and then a year or so after that then
        2      Q. Okay.                                                 2   it went to one time a week.
        3      A. And also by Dr. Flynn.                                3       Q. And when you're referring to your second
        4      Q. I understand.                                         4   surgery, are you referring to the second surgery
        5      A. Because I've been seeing Patty McCord                 5   performed by Dr. Flynn, Brian Flynn?
        6   since 2014. In the beginning I was seeing her three         6       A. Correct.
        7   times a week. I was going three times a week to PT.         7       Q. So the second surgery to remove mesh from
        8               My drive to physical therapy is                 8   your body; is that correct?
        9   one hour. That drive for me is horrible because I           9       A. Correct.
       10   live on a mountain road, there and back. The               10       Q. And I have the date sort of jotted down
       11   thought process when I go to PT and thinking of what       11   for that is roughly September 2014. Does that sound
       12   I'm going through is horrible.                             12   right to you?
       13               Also in this folder is what my                 13       A. Yes.
       14   psychologist gave me, because we tried everything.         14       Q. So following that surgery, for about a
       15   We -- because I have -- I have pain so bad that they       15   year or so -- and I'm not going to hold you to
       16   give me many tools to try to use at home. And so           16   specific dates. But roughly about a year or so
       17   this folder has a lot of those tools.                      17   after that September 2014 surgery, you were
       18      Q. And so just to be clear, so that                     18   receiving pelvic floor therapy for about three times
       19   Exhibit 7, that blue folder that you brought to the        19   a week, correct?
       20   deposition and we've marked as Exhibit 7, does that        20       A. Correct.
       21   contain just records related to the pelvic floor           21       Q. And then after that point it went --
       22   physical therapy that you've been receiving                22   after a year or so it went down to about two times a
       23   treatment for?                                             23   week; is that correct?
       24      A. This is just a portion of it. This is a              24       A. Correct.
       25   small portion of what I receive.                           25       Q. So that would be roughly, like, late 2015
                                                           Page 39                                                           Page 41
        1       Q. Okay. It's some of the records; is that              1 time frame. Does that sound about right? Maybe
        2   fair?                                                       2 early 2016?
        3       A. Yes.                                                 3     A. Somewhere, I think so. But everything's
        4       Q. Okay. And you mentioned that you've been             4 in front of you. Every single -- every single visit
        5   receiving pelvic floor physical therapy since 2014;         5 I had, the treatment that she did, everything is
        6   is that correct?                                            6 right there in the folders next to you, and it shows
        7       A. Correct.                                             7 how frequent I went.
        8       Q. And you -- I think you stated that when              8     Q. And I understand. And we will
        9   you first started, you were going three times a             9 certainly -- we certainly have your records and
       10   week?                                                      10 we'll, you know, go through those in detail in the
       11       A. Three times a week.                                 11 lawsuit. Just for right now I'm trying to get your
       12       Q. Okay.                                               12 best recollection.
       13       A. Because I was in so much pain.                      13             And then I think you said about a
       14       Q. Are you still going to -- are you still             14 year or so after it went down to two times a week,
       15   receiving pelvic floor therapy?                            15 your physical therapy went down to about one time a
       16       A. So I was going three times a week, and              16 week; is that fair?
       17   then it went down to two times a week, and now I go        17      A. Yes.
       18   every week. And that one day a week is Tuesday,            18      Q. Okay.
       19   Torture Tuesday.                                           19      A. But also I want to include that Patty
       20       Q. Do you remember, sort of roughly, the               20   McCord has given me her personal number because she
       21   time frame that you went from three times a week to        21   knows that pain that I go through. She knows what
       22   two times a week?                                          22   to do to relieve that. And so I could call her on
       23       A. So after my second surgery, it stayed               23   the weekend, I could call her after hours, like I've
       24   three times a week for a long time and then I think        24   had to, and I say, "Patty, I'm in so much pain."
       25   maybe a year or so after. And then it went to two          25   And she says, "Come on in." And we take the drive,

      Golkow Litigation Services                                                                   Page 11 (38 - 41)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 13 of 39
                                                     Katrina Bagwell
                                                           Page 42                                                           Page 44
        1   and she's there for me.                                     1   me, and I just wrote a letter to let him know that I
        2      Q. I understand. And so roughly -- again,                2   trust him.
        3   I'm not going to hold you to dates. I realize we            3       Q. I understand. So the --
        4   have the records and some time has passed. But              4       A. And then I have letters that talk about
        5   would it be fair to say around late 2016, early 2017        5   my pain and stuff that I go through in a day.
        6   time frame is when your physical therapy got reduced        6       Q. So that --
        7   to about one time a week?                                   7             MR. THORNBURGH: She's answering your
        8      A. Yes.                                                  8   question. You had represented that it was just
        9      Q. And is that currently -- that's currently             9   medical records and billing records, and so she's
       10   the frequency with which you receive physical              10   trying to describe the things that are in addition
       11   therapy?                                                   11   to those items.
       12      A. One time a week, and then if I have                  12             MR. ANWAR: No, I understand that,
       13   really bad pain I call her. So sometimes it's more.        13   and I appreciate that clarification.
       14      Q. And, for the record, just so I'm clear.              14             MR. THORNBURGH: So I would just
       15   When I'm referring to the physical therapy, I mean         15   appreciate that you make sure she's done responding
       16   the pelvic floor therapy.                                  16   to that last question before you go on to the next
       17               Let's finish going through these               17   one.
       18   real quick.                                                18             MR. ANWAR: And we will do that. And
       19            MR. THORNBURGH: Can we move                       19   again, I would appreciate it if you would just limit
       20   Exhibit --                                                 20   the speaking objections in general.
       21            MR. ANWAR: 7.                                     21             MR. THORNBURGH: Make sure --
       22            MR. THORNBURGH: -- 7 to the side?                 22             MR. ANWAR: She had stopped speaking,
       23            MR. ANWAR: Sure. Absolutely.                      23   so I had continued.
       24            MR. THORNBURGH: I'm trying to                     24       Q. But, Mrs. Bagwell, are there -- is there
       25   organize this. Did you not mark the letters? There         25   anything else contained within Exhibit 8, besides

                                                             Page 43                                                        Page 45
        1   it is. Should we mark the outside of the envelope?          1   medical records, billing records, and sort of the
        2             MR. ANWAR: Sure. We can figure that               2   notes and journals that you referenced?
        3   out.                                                        3       A. All of that is here.
        4       Q. So the last thing I'm going to mark, I'm             4       Q. Is there anything else that we haven't
        5   marking as Exhibit 8. And we don't have to, at              5   discussed, anything besides medical records, billing
        6   least at this point in the deposition, spend time           6   records, and then your notes and your journals?
        7   going through all of these quite yet.                       7       A. No.
        8                (Exhibit No. 8 was marked.)                    8       Q. Okay. Thank you. You can set that
        9       Q. Exhibit 8, to me, appears to be a stack              9   aside. I appreciate you bringing all of that to the
       10   of medical records, billing records related to your        10   deposition.
       11   treatment?                                                 11             MR. THORNBURGH: And, for the record,
       12       A. Can I take them out?                                12   a lot of these things, a lot of the medical records
       13       Q. You can if you'd like, if you need to               13   were probably already produced.
       14   look at them.                                              14             MR. ANWAR: Okay.
       15                My question to you is simply is               15             MR. THORNBURGH: But out of an
       16   that correct? Are these medical records, billing           16   abundance of caution.
       17   records related to your treatment related to the           17       Q. So I want to switch gears a little bit,
       18   injuries you're claiming in the lawsuit, the pelvic        18   Mrs. Bagwell, and just ask you a few general sort of
       19   issues that you've experienced?                            19   background questions.
       20       A. Yes. And they're also personal documents            20                What's your current home address?
       21   that I have written.                                       21       A. 111 Bandit, B-a-n-d-i-t, Lane in Bailey,
       22       Q. Okay.                                               22   Colorado, 80421.
       23       A. Just, like, kind of little journal stuff.           23       Q. How long have you lived there?
       24   And a wrote a letter to Dr. Flynn because I was            24       A. Five years.
       25   really scared about the surgery he was performing on       25       Q. Who lives there with you?

      Golkow Litigation Services                                                                   Page 12 (42 - 45)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 14 of 39
                                                   Katrina Bagwell
                                                         Page 46                                                    Page 48
        1      A. My husband, Luke Bagwell, and my son,              1   name --
        2   Alaric Bagwell.                                          2      A. Adalicia.
        3      Q. And then I'm looking at the Fact Sheet             3      Q. -- Adalicia Leray Rael?
        4   provided, that you submitted in the lawsuit.             4      A. Yes.
        5               Before your current address, did             5      Q. Okay. And does she currently live in
        6   you live at the address in Lakewood, Colorado?           6   New Hampshire?
        7      A. Yes.                                               7      A. Yes.
        8      Q. Okay. That's 9365 West Kentucky Avenue?            8      Q. At the address listed --
        9      A. Yes.                                               9      A. Yes.
       10      Q. Okay. And that was roughly from 2010 to           10      Q. -- that you provided previously?
       11   2013 time frame? Does that sound right?                 11              Annamarie Rose Rael?
       12      A. Yes.                                              12      A. Yes.
       13      Q. Okay. Before the West Kentucky Avenue             13      Q. That's your daughter, correct?
       14   address in Lakewood, Colorado did you live at           14      A. Yes.
       15   Lakewood Towers at Belmar Apartments?                   15      Q. And she lives in Colorado Springs,
       16      A. Yes.                                              16   Colorado?
       17      Q. And that was also in Lakewood, Colorado?          17      A. Yes.
       18      A. Yes.                                              18      Q. Joseph Raley Rael, does he live in
       19      Q. And before that address, the Lakewood             19   Crestwood, Florida?
       20   Towers address -- well, let me back up.                 20      A. Yes.
       21               You lived at the Lakewood Towers            21      Q. And that's your son?
       22   address from roughly 2007 to 2010. Does that sound      22      A. Yes.
       23   about right?                                            23      Q. And then Zackary William Rael, that's
       24      A. Yes.                                              24   also your son. He lives in Lakewood, Colorado?
       25      Q. And then before then did you live in              25      A. Yes.
                                                          Page 47                                                   Page 49
        1   Kissimmee, Florida?                                      1       Q. And then Alaric Luke Bagwell, he lives in
        2       A. Yes.                                              2   Bailey, Colorado, correct?
        3       Q. And that was, roughly, from 2004 to 2007?         3       A. Yes.
        4       A. Yes.                                              4       Q. And he's your youngest son, correct?
        5       Q. At 117 Herring Way?                               5       A. Yes.
        6       A. Yes.                                              6       Q. And he lives with you, correct?
        7       Q. And then from 2000 to 2004 you lived at           7       A. Correct.
        8   9365 West Dakota in Lakewood, Colorado; is that          8             MR. THORNBURGH: Just for the record,
        9   fair?                                                    9   one or more of her children will likely testify live
       10       A. Yes.                                             10   at trial. And as we discussed earlier, we'll give
       11       Q. You mentioned, I think, one of your              11   you an opportunity to depose them prior to trial.
       12   children. I wanted to ask you, how many children do     12   But we'll work that out later.
       13   you have?                                               13             MR. ANWAR: Understood. Thank you.
       14       A. Five.                                            14       Q. Were -- were any of your children, were
       15       Q. And what are their names?                        15   they natural, vaginal birth?
       16       A. Adalicia, Annamarie, Joseph, Zackary, and        16       A. They were all cesarean section.
       17   Alaric.                                                 17       Q. Is there a reason they were, do you know,
       18       Q. Are those all your biological children?          18   that they were all cesarean sections?
       19       A. Yes.                                             19             MR. THORNBURGH: Objection. Form.
       20       Q. And I don't mean this to be a quiz or            20       Q. You can answer.
       21   test or anything, but can you tell me roughly how       21       A. Two of my first children I tried to have
       22   old each one of your children are?                      22   vaginally, but I could not because their heart rate
       23       A. Ada's 30, Joseph's 25 -- or Annamarie's          23   dropped. And so for the next births that I had
       24   27, Joseph's 25, Zackary's 20, and Alaric is 11.        24   they, the doctors, just automatically said no
       25       Q. And Ada, you said Ada. Is her full               25   vaginal births, no VBACs. You have to have a

      Golkow Litigation Services                                                              Page 13 (46 - 49)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 15 of 39
                                                     Katrina Bagwell
                                                           Page 50                                                         Page 52
        1   cesarean section.                                           1   they all have the last name Rael. So is it fair to
        2       Q. Do you know why you had trouble giving               2   say those are all children from your prior marriage?
        3   vaginal birth with your first two children?                 3      A. Yes.
        4             MR. THORNBURGH: Objection.                        4      Q. And then Alaric is your son from your
        5       A. No.                                                  5   current marriage with Luke?
        6       Q. Did you say it caused pain? I'm sorry,               6      A. Yes.
        7   that's a silly question.                                    7      Q. Okay. Where did you go to high school?
        8             MR. THORNBURGH: Objection. Move to                8      A. Skyline High School in Longmont,
        9   strike.                                                     9   Colorado.
       10       Q. You mentioned that you had -- you had               10      Q. Did you graduate?
       11   issues giving vaginal births with your first two           11      A. Yes.
       12   children, correct?                                         12      Q. Did you go on to attend college after
       13       A. Correct.                                            13   high school?
       14       Q. Okay. And was there a specific -- did               14      A. Yes.
       15   the doctors tell you a specific reason why you were        15      Q. Where did you go to college?
       16   having issues giving vaginal birth?                        16      A. California at MiraCosta College.
       17       A. No. Just, I guess, because I'm small. I             17      Q. And what did you study there?
       18   don't know.                                                18      A. I was getting into nursing, but I
       19                 You know, the children's heart               19   obtained my certified nurse assistant there.
       20   rate dropped and they could have died.                     20      Q. Did you finish, complete that program?
       21       Q. Okay.                                               21      A. Yes, I did.
       22       A. And so the fear. My understanding was no            22      Q. Was that a one-year program?
       23   more C-sections. We don't want -- because -- yeah.         23      A. No. It was -- it's maybe four or five
       24   It's dangerous when they come out not breathing.           24   months.
       25       Q. Absolutely. Do you have any                         25      Q. I understand. So you -- on your Fact
                                                             Page 51                                                         Page 53
        1   understanding why their heart rates dropped?                1   Sheet it lists 1989 as the date of attendance; is
        2              MR. THORNBURGH: Objection.                       2   that correct?
        3       Q. You mentioned because you're small. Did              3      A. Correct.
        4   it relate to your size in relation to them, to the          4      Q. Did you attend any other colleges?
        5   children?                                                   5      A. I attended Red Rocks Community College in
        6              MR. THORNBURGH: Objection.                       6   Golden, Colorado.
        7       Q. And you can answer I don't know if you               7      Q. And what did you study there?
        8   don't know.                                                 8      A. I was getting into nursing, and I was
        9       A. I don't know.                                        9   getting into getting my CAC, which is a certified
       10       Q. Okay. Are you recurrently married?                  10   addiction counselor. But I did obtain my CNA,
       11       A. Yes.                                                11   certified nurse assistant.
       12       Q. Who is your husband?                                12      Q. Is that different than the degree you
       13       A. Luke Dave Bagwell.                                  13   received or the certification you received from
       14       Q. How long have you been married to Luke              14   MiraCosta College?
       15   Bagwell?                                                   15      A. It's the same. But Colorado has
       16       A. We have been married since 2007.                    16   different laws, so I had to redo the course here in
       17       Q. Do you have any prior marriages?                    17   Colorado to get my certification.
       18       A. Yes.                                                18      Q. I understand. And so the nursing
       19       Q. Who were you married to before?                     19   assistant program that you attended at Red Rocks
       20       A. Raley Joseph Rael.                                  20   Community College, did you -- did you complete that
       21       Q. And roughly, like, what was the time                21   in 2002?
       22   frame for that marriage?                                   22      A. I think it was around there. I think.
       23       A. From 1987 to about 2003 or '4.                      23      Q. And I'll represent that's what's listed
       24       Q. And I noticed that with four of your                24   in your Fact Sheet.
       25   children, Adalicia, Annamarie, Joseph, and Zackary,        25      A. Yeah.

      Golkow Litigation Services                                                                   Page 14 (50 - 53)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 16 of 39
                                                    Katrina Bagwell
                                                          Page 54                                                        Page 56
        1      Q. So do you have any reason to disagree                1   hours in a week?
        2   with that?                                                 2      A. Correct.
        3      A. No.                                                  3      Q. Okay. On your Fact Sheet it lists that
        4      Q. Okay. And was that roughly, like, a                  4   you were compensated at $25 an hour?
        5   six-month program, a six month to a year program as        5      A. Correct.
        6   well?                                                      6      Q. Why did you end up leaving in April of
        7      A. I think it was just about six months.                7   2014?
        8   And it --                                                  8      A. Because I had a surgery performed from
        9      Q. And -- I'm sorry.                                    9   Dr. Flynn to remove the mesh.
       10      A. It wasn't that long, a year.                        10      Q. And so that surgery is the first surgery
       11      Q. And did you complete that program?                  11   that Dr. Flynn performed to remove mesh from your
       12      A. Yes.                                                12   body; is that correct?
       13      Q. Any other college or educational courses            13      A. That is correct.
       14   that you've taken or colleges that you attended?          14      Q. And the surgery, I think you stated, but
       15      A. No.                                                 15   was April 10, 2014?
       16      Q. Are you currently employed?                         16      A. Correct.
       17      A. No.                                                 17      Q. Did -- are you okay to continue?
       18      Q. When was the last time you were employed?           18      A. Uh-huh.
       19      A. My last day of work was April 10th -- or            19      Q. Okay. You chose to leave that position
       20   April 9th of 2014. That was my last day of work.          20   sort of voluntarily, or were you asked to leave
       21   Because on April 10th I had the surgery.                  21   because of physical limitations that were placed on
       22      Q. Where were you employed at that time?               22   you?
       23      A. At Lutheran Medical Center, and it's                23      A. Correct.
       24   called Sisters of Charity of Leavenworth.                 24      Q. Which one is correct?
       25      Q. What was your job title or your role                25      A. Well, I was working, and so I took leave
                                                            Page 55                                                        Page 57
        1   there?                                                     1   to -- I took what they call FMLA. I took leave to
        2       A. I worked in the nurse float pool as a               2   have the surgery. And Lutheran was wonderful. They
        3   certified nurse assistant, and I would float to all        3   worked with me. They wanted to keep me on because
        4   the floors that were short staffed, from ER to mom         4   I'm such a good employee, you know.
        5   and baby to triage to orthopedics. I worked every          5                 So after I had the surgery I
        6   floor.                                                     6   couldn't return to work, because being a certified
        7       Q. Okay.                                               7   nurse assistant you have to be 100 percent when
        8       A. To hospice, to geriatric psych. Which               8   you're taking care of patients. And, unfortunately,
        9   I -- when I left, I was trying to obtain the CAC           9   I wasn't at 100 because I was dealing with so much
       10   certification so that I could go into the geriatric       10   pain.
       11   psych unit at Lutheran Medical Center.                    11       Q. So I think you mentioned the last day
       12       Q. How long did you work at Lutheran Medical          12   that you worked was April 9, 2010, correct?
       13   Center?                                                   13       A. Correct.
       14       A. About eight years.                                 14       Q. Okay. At that time had you made the
       15       Q. Roughly, like, 2007 to 2014 time frame?            15   decision to leave your job?
       16       A. Correct.                                           16       A. Well, I didn't leave it. It was my job
       17       Q. And what were your hours like there?               17   was still there. They let me know that after --
       18       A. I worked three 12 shifts, three -- three           18   "Oh, after your surgery, you know, come back. Your
       19   12s. And I always worked the weekends because the         19   job is still here." Because I was on the FMLA.
       20   weekends paid more, so it was Friday, Saturday,           20                 And FMLA you're only allowed 12
       21   Sunday, three 12s.                                        21   weeks out of the year to take, and I exceeded that
       22       Q. When you say three 12s, you mean three             22   time of 12 weeks. But my -- my job said, "We're
       23   days at 12 hours a shift?                                 23   going to extend you even further because hopefully
       24       A. Yes.                                               24   you'll get better and you'll be back with us."
       25       Q. So it was typical for you to work 36               25                 But unfortunately I wasn't, so I

      Golkow Litigation Services                                                                  Page 15 (54 - 57)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 17 of 39
                                                      Katrina Bagwell
                                                            Page 58                                                             Page 60
        1   couldn't go back to work.                                    1       A. Yes.
        2       Q. Okay.                                                 2       Q. And did that -- and that prevented -- did
        3       A. Which I miss. I miss taking care of                   3   that limit your ability to walk and --
        4   people. I miss -- I miss my co-workers. I miss my            4       A. I couldn't sit. I couldn't hop. I
        5   community at the hospital that I had, and it's a big         5   couldn't skip. I couldn't jump. If there's a code
        6   part of my life that's gone.                                 6   at the hospital, I couldn't run to it to help that
        7       Q. I understand. So just to make sure I'm                7   person. There's many things. You have to be -- you
        8   understanding correctly, and we can take a minute if         8   have to be fast when you work in a hospital. You're
        9   you'd like a minute.                                         9   there to save lives. You're there to save people.
       10                Is it your testimony that you                  10   And I could not do that.
       11   ultimately left -- you ultimately ended up leaving          11       Q. I understand.
       12   your job because of the sort of issues or                   12               Did you ever make a disability or
       13   limitations you were -- you were experiencing after         13   a workers' comp claim after you left that job?
       14   your first mesh removal surgery?                            14       A. I mean, disability claim. Not workman's
       15       A. I had a call from my supervisor, and she             15   comp.
       16   said, "I'm sorry to let you know we held on to your         16       Q. Okay. I think I saw that reference in
       17   job as long as we could, but unfortunately we have          17   your Fact Sheet.
       18   to fill the position." So then I was let go at that         18               Was that related to the symptoms
       19   time.                                                       19   you just described, the pelvic pain?
       20       Q. Do you -- I'm sorry to cut you off.                  20             MR. THORNBURGH: What do you mean by
       21       A. And they knew about, you know, I couldn't            21   "that"?
       22   return to work because I wasn't at 100 percent to           22             MR. ANWAR: I'm sorry.
       23   take care of patients.                                      23       Q. The disability claim that you made, was
       24       Q. Do you remember sort of roughly when you             24   that for the pelvic pain that you were experiencing
       25   received that call from your supervisor?                    25   following the first removal surgery?

                                                              Page 59                                                          Page 61
        1       A. No. I'm going to say -- so I know it was              1      A. It was the disability claim that I filed
        2   after, well after 12 weeks, because they gave me             2   was due to pelvic pain.
        3   that block of 12 weeks. And then they gave me an             3      Q. I understand. Do you remember, like,
        4   additional, I don't know, maybe six-week block after         4   roughly when you filed that claim?
        5   that.                                                        5      A. I think I filed it in November of 2014, I
        6                 And all the documents are there,               6   think.
        7   the FMLA that I took and the reasons why I took it           7      Q. Was it granted?
        8   due to pain, pelvic floor issues. You know, I had            8      A. Yes, and that was hard. That was -- you
        9   to -- I had to self-cath myself.                             9   know, they don't just give out disability claims
       10       Q. I understand. So ultimately they -- your             10   free-nilly to whoever, you know. They got a lot of
       11   employer was no longer able to hold on to your job,         11   documentation from every doctor that I have, and
       12   or that's what they told you, correct?                      12   they researched a lot to make that decision.
       13       A. Correct.                                             13      Q. I understand.
       14       Q. And the reason you didn't return to your             14      A. And the judge even specifies in the
       15   job, was that because of the sort of complications          15   documentation why I am disabled.
       16   or issues you were experiencing following the first         16      Q. Do you remember at the time that you were
       17   mesh removal surgery?                                       17   awarded the disability claim, either late 2014 or
       18       A. Correct.                                             18   sometime in 2015, I think you stated you made the
       19       Q. And we'll talk about those issues in more            19   claim in November 2014, how much you were granted in
       20   detail a little later in the deposition. But just           20   disability?
       21   generally, could you tell me sort of at a high level        21      A. So after the whole disability thing is
       22   what sort of issues you were experiencing that              22   done, I don't remember because they split it up into
       23   prevented you from going back to your job?                  23   different things. Like, for Alaric it was this
       24       A. Massive pain.                                        24   whole different formula that they used, and then for
       25       Q. Was it pelvic pain?                                  25   me it was, like, a formula that they use. And I

      Golkow Litigation Services                                                                     Page 16 (58 - 61)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 18 of 39
                                                    Katrina Bagwell
                                                           Page 62                                                       Page 64
        1   think the amount was 30 something thousand.               1   BY MR. ANWAR:
        2      Q. 30,000?                                             2       Q. We are back on the record from a short
        3      A. Around there. I'm not sure. I think.                3   break. Mrs. Bagwell, are you okay to continue?
        4      Q. In total?                                           4       A. Yes.
        5      A. Well, no. Because it's Alaric's thing is            5       Q. Okay. Before I move on, I wanted to jump
        6   different, and I think Alaric was -- I don't know.        6   back to just a couple questions that I missed.
        7   I don't remember. Like, I don't remember.                 7               First I wanted to ask you, we
        8      Q. I guess what I was getting at there was             8   talked about your children. You have five children.
        9   did you receive monthly payments for disability, or       9   Do you recall which hospitals they were born in? Do
       10   did they give you sort of a lump sum payment?            10   you know where they were born at?
       11      A. So what they do is they do the formula,            11       A. Yes.
       12   and they retroact from when you file the claim to        12       Q. Can you tell me?
       13   present, and then you receive it in a lump sum. And      13       A. Adalicia was born at Tri-City Medical
       14   then they make the decision, with their formula that     14   Center at Irvine, California. Joseph was born at --
       15   they use, how much I'll get each month.                  15   oh, God, Joseph was born at a hospital in
       16                And so each month I receive $1,000          16   California. It slipped my mind. So Joseph and Anna
       17   and Alaric receives, like, $600.                         17   were both born at the same hospital in Irvine,
       18      Q. Why is Alaric receiving disability?                18   California. And Zackary was born at
       19      A. I --                                               19   St. Joseph's in Denver, Colorado. And Alaric was
       20             MR. THORNBURGH: Objection.                     20   born at Walt Disney World, the Celebration Hospital.
       21      Q. You can answer.                                    21       Q. Thank you. I also --
       22      A. I'm not a Social Security expert, but I            22       A. It was Irvine Medical Center. Joseph and
       23   know that they use formulas. And because of the          23   Anna were born at Irvine Medical Center.
       24   child that I care for, that's how they do it.            24       Q. Thank you. You have a much better memory
       25      Q. Okay. I understand. I guess what I was             25   than I would in that situation, which is bad to say.

                                                          Page 63                                                           Page 65
        1   understanding was -- what I was getting at there was      1               The one thing I forgot to take
        2   is he receiving disability because of some sort           2   inventory of was, you do have a box of items over
        3   of --                                                     3   there. And, for the record, if counsel will agree,
        4       A. Oh, no.                                            4   we can take a few picture of them and just mark them
        5       Q. -- issue he has?                                   5   as an exhibit after the deposition.
        6       A. No. No.                                            6               Sort of at a high level, could you
        7       Q. Okay. I understand. Are you still                  7   just tell me what you brought in the boxes? And
        8   receiving disability payments today?                      8   then as we go on in the deposition, they'll be
        9       A. Yes.                                               9   opportunity to sort of talk about some of the stuff
       10       Q. In what amount?                                   10   in detail.
       11       A. I think I just said it.                           11       A. Uh-huh.
       12       Q. It was $1,000 a month?                            12       Q. So what did you bring in the box that is
       13       A. $1,000 for me and then Alaric is $600.            13   sitting right there to your right?
       14       Q. And is that the amount you've been                14       A. So in the box is part of my daily living,
       15   receiving -- has that amount stayed the same since       15   that these are all the tools that I use to get
       16   you were essentially granted disability?                 16   through my day; which is a heating pad, ice packs,
       17       A. Correct.                                          17   my TENS unit, my cupping, my taping, my Yoga block
       18            MR. THORNBURGH: How are you doing?              18   that I have to have my foot on when I'm a passenger
       19   Do you want to take a break?                             19   in a car. So all the tools that I use through the
       20            MR. ANWAR: If you want to -- I can              20   day.
       21   keep going, but if you want to take a quick break,       21       Q. Okay. Thank you. And like I said, we'll
       22   now would be a good place to take a quick break.         22   take some pictures of those and mark those as an
       23            THE WITNESS: Okay. Yes, please.                 23   exhibit after the deposition or at the end of the
       24               (Break from 11:29 a.m. to                    24   deposition.
       25                11:38 a.m.)                                 25               You had -- when we left off we

      Golkow Litigation Services                                                                  Page 17 (62 - 65)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 19 of 39
                                                    Katrina Bagwell
                                                           Page 66                                                      Page 68
        1   were talking about your employment with Lutheran           1      A. Correct.
        2   Medical Center and then sort of the leaving and            2      Q. Do you remember which doctors wrote
        3   being on disability. But where did you work before         3   those?
        4   Lutheran Medical Center?                                   4      A. All of them.
        5      A. I worked at Walt Disney World.                       5      Q. All of them, so Dr. Flynn and Dr. Cowles,
        6      Q. And what did you do at Walt Disney World?            6   Dr. Gerig?
        7      A. I worked as a customer service                       7      A. Well, no. Those aren't my doctors
        8   representative for the Grand Floridian Hotel at Walt       8   anymore.
        9   Disney World.                                              9      Q. Okay.
       10      Q. This is the Walt Disney World in Orlando,           10      A. So it's Dr. Gerig, Carrie Reynolds, Patty
       11   Florida? Like, the Walt Disney World?                     11   McCord, and Christine Bibeau.
       12      A. Correct.                                            12      Q. Who is Carrie McCord?
       13      Q. Was that from, approximately, 2005 to               13      A. Carrie Reynolds is a part of the Pelvic
       14   2007?                                                     14   Floor Solutions. She is Dr. Gerig's nurse
       15      A. Yes, about.                                         15   practitioner.
       16      Q. How much were you paid, approximately?              16      Q. And then who was the last person you
       17      A. $8 an hour.                                         17   mentioned? Was it Bibeau?
       18      Q. Okay. Now, I know you testified earlier             18      A. Christine Bibeau.
       19   that you're not currently working, correct?               19      Q. Who is she?
       20      A. Correct.                                            20      A. She's my psychologist.
       21      Q. Have any of your physicians told you you            21      Q. Okay.
       22   can't or you shouldn't go back to work?                   22      A. And I've been seeing her since 2014 to
       23             MR. THORNBURGH: Objection.                      23   present. I still see her.
       24      A. Well, my doctors had to write letters to            24      Q. Okay. As it sort of stands today, have
       25   the disability judge that stated what their feelings      25   any of the doctors that you're seeing, like,
                                                            Page 67                                                       Page 69
        1   were about my condition. And because of the severe         1   affirmatively told you you shouldn't go back to
        2   pain and what I go through on a daily basis, I am          2   work?
        3   unable to work, so yes.                                    3             MR. THORNBURGH: Can you read that
        4       Q. Okay. Is --                                         4   question back.
        5             MR. THORNBURGH: I don't know if you              5               (Record read.)
        6   heard the last part. She said "so yes."                    6             MR. THORNBURGH: Objection. Form and
        7             MR. ANWAR: Yes. Thank you.                       7   asked and answered.
        8             THE WITNESS: Yes.                                8       Q. And I can just clarify the question.
        9       Q. Since you left your last job at Lutheran            9               So as of today, have any of your
       10   Medical Center in 2014, between now and then have         10   doctors affirmatively told you that you shouldn't go
       11   you ever tried to go back to work at all in any           11   back to work?
       12   capacity?                                                 12       A. That I shouldn't?
       13       A. No.                                                13             MR. THORNBURGH: Objection. Form.
       14       Q. Okay.                                              14   Asked and answered.
       15       A. But I have wanted to. In my heart I have           15       Q. You can answer.
       16   wanted to because I have missed working. I miss           16       A. Okay. Well, my doctors, along with
       17   taking care of people.                                    17   myself, we try to stay very positive because they
       18                And my neighbor has Stage 4                  18   know that I want to go back to work. I work hard
       19   cancer. And, you know, the family, they knew that I       19   every day.
       20   was a CNA and so they asked, "Could you help?" And        20               So, like, you know, my doctors
       21   I can't, and that breaks my heart. Like, I want to        21   know what I go through on a daily basis. They know
       22   help her, but physically I cannot.                        22   that I cannot go back to work. But we work hard
       23       Q. I understand. As -- I know you mentioned           23   every day to...
       24   that your doctors wrote letters to support your           24       Q. And I certainly understand that. I guess
       25   disability claim, correct? Is that right?                 25   just what I wanted to confirm was -- and it sounds

      Golkow Litigation Services                                                                 Page 18 (66 - 69)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 20 of 39
                                                    Katrina Bagwell
                                                          Page 70                                                         Page 72
        1   like to me, and you should correct me if I'm wrong.        1             MR. THORNBURGH: She's answered the
        2   But as of today there isn't a doctor that has              2   best way she can, Counsel.
        3   specifically told you, "Mrs. Bagwell, you shouldn't        3       Q. -- in a yes or no, has --
        4   go back to work"?                                          4             MR. THORNBURGH: If you can answer
        5             MR. THORNBURGH: Objection.                       5   the question yes or no. That's the way the rule is.
        6   Mischaracterization.                                       6   If not, you can explain.
        7                Go ahead.                                     7       Q. If you need to add context, you can add
        8      A. Yeah, because of what I go through. They             8   context.
        9   know of my pain. They know of my disability. They          9               But I'm just asking, yes or no:
       10   know what I go through on a daily basis. They know        10   Have any of your physicians told you as of today
       11   that I cannot go back to work. But we stay                11   that you can't or should not go back to work?
       12   positive, hoping that some day I can.                     12             MR. THORNBURGH: Objection. Asked
       13      Q. I understand. Is there -- I understand              13   and answered.
       14   that they treat you and they know what you're going       14       A. I'm going to state again that we all stay
       15   through.                                                  15   positive.
       16                Has any one of them explicitly               16       Q. Is that a no?
       17   said, "I don't think you should go back to work"?         17             MR. THORNBURGH: Objection.
       18             MR. THORNBURGH: Objection.                      18       A. I think you're trying to put words in my
       19      Q. And it's okay if the answer is no. I'm              19   mouth, and that's not right.
       20   just trying to confirm.                                   20       Q. If the answer -- and I'm certainly not
       21             MR. THORNBURGH: I think you meant to            21   trying to do that. If the answer is yes, they have,
       22   say I don't know. You said --                             22   could you please -- could you identify which --
       23             MR. ANWAR: She can respond in                   23   which doctors have told you that?
       24   whatever way is appropriate.                              24       A. You can see it in their statements. They
       25             MR. THORNBURGH: You just --                     25   wrote a synopsis, each doctor wrote a synopsis about
                                                            Page 71                                                        Page 73
        1       Q. You can answer.                                     1   my condition and what I am going through. And in
        2             MR. THORNBURGH: You just told her a              2   there it states their feelings, their thoughts.
        3   way to respond.                                            3      Q. And I understand that. And I appreciate
        4       Q. It's appropriate to say "I don't know."             4   that you brought the records with you, and so I'm
        5   It's appropriate to say "no." I'm just looking for         5   certainly not trying --
        6   your response.                                             6             MR. THORNBURGH: You've had those
        7               And my question is just I'd like               7   records for some time now.
        8   to confirm that it sounds like -- based on your            8             MR. ANWAR: Yeah. And we've
        9   testimony, it sounds like there isn't a doctor, as         9   collected the records, and I appreciate that you've
       10   it stands today, that has explicitly or                   10   given us access to those.
       11   affirmatively told you that you shouldn't or can't        11      Q. But I guess I'm just asking based on your
       12   go back to work?                                          12   knowledge, if -- if a doctor has told you that you
       13             MR. THORNBURGH: Objection.                      13   can't go back to work or should not go back to work,
       14   Mischaracterization. Asked and answered.                  14   who is that doctor? And if the answer is I don't
       15       Q. You can answer.                                    15   know, that's okay.
       16       A. Well, all my doctors, including                    16             MR. THORNBURGH: Objection. She's
       17   Dr. Flynn, they say look how far you've come.             17   answered the question the best she can.
       18   Because I have come so far from the beginning until       18             MR. ANWAR: She has not answered the
       19   now. And we just stay positive in hopes that maybe        19   question.
       20   some day I can go back to work. I always have that        20             MR. THORNBURGH: Three times. Three
       21   hope, yes.                                                21   times now.
       22             MR. ANWAR: I will object to that as             22             MR. ANWAR: Can you please stop
       23   nonresponsive.                                            23   speaking on the record.
       24             MR. THORNBURGH: We oppose.                      24             MR. THORNBURGH: You have the
       25       Q. Can you just answer --                             25   disability records.

      Golkow Litigation Services                                                                  Page 19 (70 - 73)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 21 of 39
                                                    Katrina Bagwell
                                                            Page 74                                                      Page 76
        1             MR. ANWAR: That's fine, and you can              1   number because they said they'd get back with me.
        2   object to form.                                            2               So my husband researched it more,
        3             MR. THORNBURGH: You can depose the               3   and he found my current attorneys that I have now.
        4   doctors. You deposed Dr. Flynn and didn't even ask         4   And, like, within the next few days or so I had all
        5   that question.                                             5   the other attorneys calling me back, saying we'll
        6             MR. ANWAR: Listen, you can object to             6   take you as a client. But I was already with my
        7   form. I'd ask you to limit the speaking objection.         7   current attorney. And so that's how it came about.
        8   I'd ask you to stop coaching the witness.                  8      Q. I understand. And you said that was in
        9             MR. THORNBURGH: I'm not. She's                   9   the summer of 2011?
       10   already answered the question.                            10      A. Correct.
       11             MR. ANWAR: If we have to take a                 11      Q. Do you know the name of the Boston
       12   break and call the magistrate, we will. This is           12   Scientific device that you received?
       13   unnecessary.                                              13      A. The Solyx.
       14             MR. THORNBURGH: You're correct. I               14      Q. Did you know that at the time that you
       15   agree with you.                                           15   were -- received that device?
       16             MR. ANWAR: We can call the                      16      A. Did I know what?
       17   magistrate.                                               17            MR. THORNBURGH: Yeah. Objection to
       18        Q. I'm sorry, Mrs. Bagwell, do you have an           18   form.
       19   answer?                                                   19      Q. Did you know the name of the device? Did
       20        A. I gave you my answer.                             20   you know it was named the Solyx when you actually
       21             MR. ANWAR: I'll move as                         21   received that device in November of 2009?
       22   nonresponsive. We can move on from this topic.            22            MR. THORNBURGH: Objection to form.
       23   I'll reserve our right to reopen the question, to         23      A. I don't recall, but I knew it was the
       24   get an answer to that question.                           24   bladder sling because I received the brochure at the
       25             MR. THORNBURGH: Sure. We oppose.                25   office before the procedure.
                                                          Page 75                                                      Page 77
        1      Q.     Let me change -- let's switch gears.             1       Q. And it was Dr. Cheryl Cowles who
        2                 Can I ask you, you filed a lawsuit           2   performed the surgery to place the Solyx sling in
        3   against Boston Scientific. What led you to file a          3   you; is that correct?
        4   lawsuit against Boston Scientific?                         4       A. That is correct.
        5              MR. THORNBURGH: Objection. Form.                5       Q. And I have jotted down the date as being
        6       Q. You can answer.                                     6   November 18, 2009; is that right?
        7       A. Can you repeat the question, please?                7       A. Correct.
        8       Q. Sure.                                               8       Q. And what's your understanding as to why
        9                 You have filed a lawsuit against             9   you had the sling placed, the Solyx sling placed?
       10   Boston Scientific. That's why we're here today.           10       A. Because I was having some leakage. Like,
       11   Why did you file the lawsuit against Boston               11   if I would cough or sneeze or get up too fast, I
       12   Scientific or what led you to that decision?              12   would have some leakage.
       13       A. In the summer of 2011 -- how do I say              13       Q. So issues with urinary incontinence; is
       14   this?                                                     14   that fair?
       15                 So I saw a commercial on TV, and            15       A. Yes.
       16   on this commercial they're -- they're saying all          16       Q. What -- I understand that you're claiming
       17   these symptoms, everything that I was having. And         17   injuries in the lawsuit, correct, in this lawsuit?
       18   it just all came together at that time, and I called      18       A. Correct.
       19   my husband to -- I said, "Look at this commercial.        19       Q. What are the specific injuries that
       20   Look. They're talking about me."                          20   you're claiming in the lawsuit?
       21                 And at that time we couldn't                21             MR. THORNBURGH: Objection.
       22   rewind, so I didn't get the phone number. And then        22                Go ahead.
       23   I thought, well, I'll just see about other attorneys      23       A. Well, I'm -- I'm -- I'm claiming to say
       24   in Colorado. So I called several, and they had no         24   that I want my life back. That's what I'm claiming.
       25   idea what I was talking about. I left my name and         25       Q. I understand. In terms of --

      Golkow Litigation Services                                                                 Page 20 (74 - 77)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 22 of 39
                                                   Katrina Bagwell
                                                          Page 78                                                          Page 80
        1             MR. THORNBURGH: Hold on.                        1               So I know you mentioned pain that
        2       A. I'm claiming that I don't want this pain           2   you've experienced, pelvic floor pain. Are there
        3   anymore. I'm claiming that I want to go back to           3   other physical injuries that you're claiming in the
        4   work. I'm claiming that I want to take care of            4   lawsuit?
        5   people. I'm claiming that when I go to a restaurant       5            MR. THORNBURGH: Go ahead.
        6   with my children, I want to be able to sit and have       6       A. So physical injuries? Like, are you
        7   a family gathering and not be there standing in a         7   talking about every day when I feel like my whole
        8   corner in a restaurant.                                   8   pelvic floor is just rotting away? When I feel grab
        9                And my kids see me in pain and my            9   aches that take me to where I can't breathe? Like,
       10   husband sees me in pain, and it's not right. They        10   last week I had a pain so bad I stopped breathing.
       11   should be seeing me coming home from work, and           11   And then after that to see my husband in tears
       12   having a great night at work. They should be seeing      12   because he doesn't know how to help me with my pain.
       13   me going back to Walt Disney World, the place that       13            MR. THORNBURGH: You asked the
       14   we loved going every year. I can't do that anymore.      14   question.
       15   I'm claiming so much.                                    15            MR. ANWAR: And she hasn't answered
       16       Q. Do you need a minute?                             16   the question, and I'm just going to ask some
       17       A. No.                                               17   follow-up questions to try to move this along.
       18       Q. Okay. I guess what I'm --                         18       Q. And I understand, you have a lot to say.
       19             MR. THORNBURGH: No. You asked the              19               So you mentioned pelvic pain. Are
       20   question. Let her finish, please.                        20   you having currently or are you claiming issues in
       21             MR. ANWAR: She is no longer                    21   the lawsuit related to urinary incontinence, any
       22   speaking. You don't need to --                           22   incontinence issues?
       23             MR. THORNBURGH: Let the record                 23            MR. THORNBURGH: Objection.
       24   reflect that she's choked with tears. That's why         24       A. Yes, I have those.
       25   she's paused.                                            25       Q. Okay. So as of today, are you still

                                                           Page 79                                                       Page 81
        1               Please continue, if you have more.            1   having issues with urine leaking from your
        2       A. Yes. I claim -- claim pain. I'm                    2   bladder -- or from your vagina?
        3   claiming suffering. I am claiming the loss of my          3       A. Yeah. If I have a really bad cold and I
        4   job. I am claiming the connection that I had with         4   cough, if I cough a lot, then I have leakage. And,
        5   my children, with my family, with my mom. I am --         5   like, I don't -- I can't release my urine, all of it
        6       Q. Okay.                                              6   all the way. Like, I have to go a little bit and
        7       A. I am claiming the depression that I have,          7   then go.
        8   the loss of intimacy with my husband that we used to      8       Q. Are you claiming in the lawsuit -- and I
        9   have. It was always -- always so spontaneous and          9   will tell you some of these items, these are things
       10   loving, and now it's not that way anymore.               10   that you've listed in your Fact Sheet.
       11               I am claiming I can't sit anymore.           11                Are you claiming issues with
       12   I can't drive. I cannot.                                 12   infection as an injury in the lawsuit?
       13               I don't want my Torture Tuesdays             13       A. That is correct. I've had seven urinary
       14   anymore. I want those Tuesdays to be filled with         14   tract infections within one year.
       15   family time.                                             15       Q. Are you --
       16       Q. And so I believe you've answered my               16       A. And I'm taking those meds, you know, all
       17   question, and I'd like to focus in now specifically,     17   the antibiotics that I take.
       18   and I want to actually walk through with you -- walk     18       Q. I understand.
       19   through you -- walk through with you, excuse me --       19       A. There's just so many, so many that I've
       20   we can take a break if you need a break.                 20   taken.
       21       A. No.                                               21       Q. Are you claiming sex during -- excuse
       22       Q. But I'd like to walk through with you             22   me -- pain during intercourse as an injury in the
       23   specifically, like, the physical, the bodily             23   lawsuit?
       24   injuries that you're claiming in the lawsuit, to the     24       A. Yes. I talked about that, loss of
       25   extent that you know what they are.                      25   intimacy with my husband.

      Golkow Litigation Services                                                                 Page 21 (78 - 81)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 23 of 39
                                                      Katrina Bagwell
                                                            Page 82                                                           Page 84
        1       Q. I believe you had stated you're unable to             1   chair or laying flat.
        2   sit for long periods of time, correct?                       2       Q. With respect to your physical -- the
        3       A. Correct.                                              3   physical injuries that we've discussed that you're
        4       Q. Is that an injury that you're claiming in             4   claiming in the lawsuit, is there anything that you
        5   the lawsuit?                                                 5   can do to relieve those symptoms or the pain?
        6       A. Correct.                                              6       A. Well, like I had stated before, inside
        7             MR. THORNBURGH: I just want to                     7   this box is all the tools I have to use to get
        8   correct the record. She's not able to sit. It's              8   through my day. Everything.
        9   not for long periods of time. She's not able to              9               The biggest tool that I have is my
       10   sit, period.                                                10   husband. Because when I get in pain so bad, he has
       11       Q. Is it your testimony that you're not able            11   to come behind me and -- and really, really pull my
       12   to sit, period, at all?                                     12   leg and stretch it because the pain is so bad and my
       13       A. Like, sitting upright in, like, a regular            13   muscles are so tight. So having Luke is -- is --
       14   chair like you guys are, no. That -- but if it's,           14   you know, my physical therapist tried to --
       15   like, this kind, like, where it goes back, yes              15       Q. And --
       16   (indicating).                                               16       A. -- teach him --
       17             MR. THORNBURGH: Let the record                    17             MR. THORNBURGH: Let her answer the
       18   reflect that she's pointing to a zero-gravity chair.        18   question.
       19             MR. ANWAR: Okay.                                  19       A. So when my physical therapist does
       20       A. Or when I'm in a car seat, the car seat              20   internal massages, it is a relief. It helps.
       21   has to be leaned back. So, you know, for me, like,          21               So, you know, Dr. Flynn advised
       22   when I went to get my driver's license, that was an         22   Dr. Gerig and Carrie, because they know how far away
       23   issue. Because I let the DMV know, how safe is it           23   I live from physical therapy, they said maybe Luke,
       24   for me as a passenger when I sit far back? And it's         24   if you can get Luke to learn how to massage inside.
       25   not safe. If we got into a wreck, it's horrible.            25               But, you know, he's my husband.

                                                              Page 83                                                       Page 85
        1                 Thinking that when I lean back,                1   It's like crossing a line of him having to go inside
        2   I'm -- I'm looking up at the car, the fabric in the          2   me and massage, you know, like, a -- like physical
        3   car. It's not like taking a scenic view.                     3   therapy.
        4                 Getting in a car -- like, my mom               4       Q. And just to -- and sort of to make sure
        5   lives in Longmont. It's an hour and a half away              5   I'm understanding you correctly. Does physical
        6   from my home. So sitting in a car is --                      6   therapy, the physical therapy that you engage in,
        7       Q. And to be -- so I want to make sure I                 7   does that help relieve the pain that you experience?
        8   understand correctly.                                        8       A. Yes.
        9                 Your testimony is is that you're               9       Q. Are you claiming psychological sort of
       10   unable to sit in a chair, like an upright chair,            10   mental health or emotional damages in the lawsuit?
       11   correct?                                                    11       A. Yes.
       12       A. Correct.                                             12       Q. Okay.
       13       Q. You are able to sit at least to some                 13       A. I can tell you all about that.
       14   capacity in a chair that's reclining; is that               14       Q. Are you claiming that you're suffering
       15   correct?                                                    15   from depression as a result of the injuries in the
       16       A. Yeah. As long as I'm not in pain.                    16   lawsuit?
       17   Like -- but when I have pain that is so bad, I have         17       A. Yes.
       18   to, like, lie completely flat. I don't want nobody          18       Q. Have you seen -- are you seeing any,
       19   to touch me. I can hardly breathe. And it's just            19   like, mental health provider or, like, psychologist,
       20   laying flat.                                                20   therapist --
       21                 And I lay flat so much sometimes              21       A. Yes.
       22   that I feel like the back of my head is going bald.         22       Q. -- related to the issues --
       23   You know, like a baby, a newborn baby when they lay         23       A. Yes.
       24   and you can see how they lay. That's how I feel             24       Q. -- that you're claiming in the lawsuit?
       25   because I lay a lot. It's either standing or the            25       A. Yes.

      Golkow Litigation Services                                                                    Page 22 (82 - 85)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 24 of 39
                                                 Katrina Bagwell
                                                       Page 86                                                      Page 88
        1       Q. Who is that person?                             1       Q. And that was placed because you were
        2       A. Christine Bibeau.                               2   having issues with urinary incontinence, fair?
        3       Q. How long have you been seeing her?              3       A. Correct.
        4       A. Since 2014. And I used to go to her             4       Q. Setting those issues aside, were there
        5   twice a week, then once a week, and now I go every     5   any other issues you were having at your -- with
        6   other week, and this has been since 2014.              6   your health prior to placement of the Solyx sling?
        7       Q. Have you seen -- are you seeing any other       7       A. I had an ablation, where they burn the
        8   mental health providers or psychologists,              8   lining of your uterus, because I was bleeding a lot,
        9   psychiatrists, anything like that, other than          9   like, way more than anyone should. And I got
       10   Christine Bibeau?                                     10   anemia, and I had to have a blood transfusion, and
       11       A. No.                                            11   so that's why they decided on an ablation.
       12       Q. And you said you've been seeing                12       Q. Did Dr. Cowles perform the ablation?
       13   Ms. Bibeau since 2014?                                13       A. Yes.
       14       A. Correct.                                       14       Q. Did she tell you why you were -- your
       15       Q. What about prior to 2014, have you seen        15   uterus was bleeding?
       16   any mental health professional, psychiatrist,         16       A. No. She just said that sometimes that
       17   psychologist?                                         17   happens more than others.
       18            MR. THORNBURGH: Objection.                   18       Q. Do you have any understanding about why
       19       A. Well, when I was going through my              19   your uterus was bleeding?
       20   divorce, that was just a little upsetting, so I did   20       A. Well, it happened to my mom. It happened
       21   go talk to somebody for a couple weeks. That was      21   to my sister. Both of them almost died because of
       22   it.                                                   22   it. And then when it happened to me, they wanted to
       23       Q. Other than for your divorce, at any point      23   do a hysterectomy. And then they also gave an
       24   have you seen --                                      24   option of the ablation so that I would keep my --
       25       A. No.                                            25   keep the hormones, the ovaries. And so I -- I went
                                                       Page 87                                                        Page 89
        1       Q. And just so it's clear on the record.           1   with the ablation.
        2                So other than your divorce, it's          2       Q. So with the ablation, just the lining of
        3   your testimony you have not seen any other sort of     3   your uterus was removed as opposed the entire uterus
        4   mental health provider, psychiatrist, psychologist?    4   with a hysterectomy?
        5       A. Correct.                                        5       A. Correct. They burn it.
        6       Q. Just Christine Bibeau related to the            6       Q. And you mentioned that your mom passed?
        7   issues you're claiming in the lawsuit?                 7       A. No, she almost.
        8       A. Correct.                                        8       Q. She almost passed?
        9       Q. Have you ever filed any lawsuits prior to       9       A. She almost died from hemorrhaging.
       10   this one?                                             10       Q. Your mom almost died due to hemorrhaging
       11       A. No. Before this lawsuit, no.                   11   because of bleeding from her uterus?
       12       Q. This is the only lawsuit you've ever           12       A. Uh-huh. My sister too.
       13   filed?                                                13       Q. Was it one sister or more than one
       14       A. Yes. And then my divorce, I guess that.        14   sister?
       15       Q. Not counting your divorce, have you been       15       A. Just one.
       16   involved in any other civil lawsuits?                 16       Q. Did she die?
       17       A. No.                                            17       A. No.
       18       Q. Is that a no?                                  18       Q. Okay. But she --
       19       A. Correct.                                       19       A. But she --
       20       Q. So I want to talk a little bit just            20       Q. Go ahead, I'm sorry.
       21   quickly about your general medical history.           21       A. But she should have something done
       22                So you received the Solyx sling,         22   because her anemia is really bad because of her
       23   that's at issue in this lawsuit, in November of       23   bleeding every month.
       24   2009, correct?                                        24       Q. During the course of speaking with your
       25       A. Correct.                                       25   mom and your sister and your health care providers,

      Golkow Litigation Services                                                             Page 23 (86 - 89)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 25 of 39
                                                   Katrina Bagwell
                                                           Page 90                                                      Page 92
        1   do you have any understanding whether that -- like,       1 have you ever received any other hormone replacement
        2   whether the -- what the name of that condition is or      2 sort of therapies or creams?
        3   what that condition is?                                   3       A. No.
        4             MR. THORNBURGH: Objection.                      4       Q. Do you have any history of keloids or
        5       A. No. Bleeding, bad periods.                         5   scar tissue formation that you're aware of?
        6       Q. Okay. I understand. So other -- so                 6             MR. THORNBURGH: Objection.
        7   we've talked about the bleeding from your uterus.         7       A. What's a keloid?
        8   Were you having any other issues with your health?        8       Q. And if you don't know, it's totally fine
        9       A. No.                                                9   to say I don't know.
       10       Q. What about the surgeries. Prior to the            10       A. I don't know with the keloid.
       11   surgeries that you had related to placement of the       11       Q. Have you had any issues with scar tissue
       12   mesh and removal of the mesh, did you ever have any      12   forming in your body?
       13   other surgeries performed on you, with the exception     13       A. Well, when I had the ablation and then
       14   of the -- let me start over.                             14   the sling put in, the doctor also did -- she removed
       15                We talked about earlier that you            15   whatever she thought was -- shouldn't be there.
       16   had five C-sections, correct?                            16       Q. I understand. And we'll get specifically
       17       A. Correct.                                          17   to Dr. Cowles' surgery here shortly. I guess I'm
       18       Q. So I don't want to -- I'm not talking             18   just focusing in the period of time before you had
       19   about those. And I understand that you've had --         19   that surgery.
       20   you had surgery both to place the mesh, the Solyx        20       A. Oh, no.
       21   sling, and then as well as surgeries to remove           21       Q. So --
       22   portions of the Solyx sling; is that correct?            22       A. So, no, I didn't have anything.
       23       A. Yes.                                              23       Q. Okay. Did you ever have any issues
       24       Q. And I'm also not talking about those.             24   with -- and again, prior to the time, prior to the
       25                So setting those surgeries aside,           25   placement of the sling in November of 2009, did you

                                                         Page 91                                                        Page 93
        1   have you ever had any other surgeries in your life?       1   have any issues with, like, depression, anxiety,
        2      A. I've had five cesareans, my mouth                   2   anything like that?
        3   surgery, and then they took a cyst out right here         3       A. No. You know, I continued working. I
        4   (indicating). That's all.                                 4   stayed working, you know. Just the little bout that
        5      Q. Okay.                                               5   I had when I got the divorce.
        6              MR. THORNBURGH: And the let the                6       Q. I understand. Have you ever had any
        7   record reflect the cyst was located on her wrist,         7   issues with substance abuse, anything like that?
        8   because that's where she pointed to.                      8       A. No.
        9              THE WITNESS: Yeah.                             9       Q. Any other sort of psychiatric disorders
       10              MR. THORNBURGH: Sorry.                        10   in the past?
       11      Q. Have you ever taken or been prescribed             11       A. No.
       12   hormones?                                                12       Q. Has any health care provider specifically
       13      A. Hormones, no. Well, I don't know. This             13   diagnosed you with, like, a mental health issue that
       14   cream that the doctor gave me that I haven't started     14   you're aware of?
       15   yet is, like, this estrogen cream that I put around      15       A. No.
       16   my vagina, that she said would help there. But I         16               Would I -- would I -- should I say
       17   haven't started it.                                      17   my psychologist now? Because she says I do have
       18      Q. When were you prescribed that cream?               18   depression. Is that --
       19      A. At my last visit.                                  19       Q. You can say that.
       20      Q. So in 2019?                                        20       A. Like, now.
       21      A. Yes.                                               21       Q. So Dr. Bibeau has diagnosed you with
       22      Q. Who prescribed that to you?                        22   depression?
       23      A. Dr. Gerig.                                         23       A. Christine Bibeau, yes.
       24      Q. Prior to the cream that Dr. Gerig                  24       Q. When did she diagnose you with
       25   described -- or prescribed that you just mentioned,      25   depression?

      Golkow Litigation Services                                                                 Page 24 (90 - 93)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 26 of 39
                                                    Katrina Bagwell
                                                           Page 94                                                       Page 96
        1       A. I think when I first started seeing her             1       Q. Anything else that you're aware of?
        2   because we always talked about depression. We              2       A. No, nothing.
        3   always talked about the pain I go through in the day       3       Q. The menorrhagia, you would agree that
        4   and what I have to do to get through it, and how           4   existed before you received the Solyx sling,
        5   angry I am that this is happening to me.                   5   correct?
        6       Q. So that, I believe you stated you started           6       A. Correct.
        7   seeing her in roughly 2014?                                7       Q. And so fair to say you're not claiming
        8       A. Correct.                                            8   the bleeding from your uterus, the menorrhagia, as
        9       Q. Okay. Other than Dr. Bibeau diagnosing              9   an injury in the lawsuit, correct?
       10   you with depression, no other instances of a doctor       10       A. Correct. That was all cured. I was --
       11   diagnosing you with a mental health issue?                11   the doctor even stated that they cured my condition.
       12       A. Correct.                                           12       Q. I understand. I want to focus in on the
       13       Q. Have you ever smoked?                              13   period leading up to your November 2009 implant
       14       A. No.                                                14   surgery.
       15       Q. I know you mentioned your mother and your          15               And so I'd like to ask you, what
       16   sister have issues with bleeding from your uterus?        16   symptoms, issues were you having at that time that
       17              MR. THORNBURGH: Objection. Form.               17   led you to undergo the mesh surgery?
       18       Q. And do you recall that discussion?                 18            MR. THORNBURGH: Objection.
       19              MR. THORNBURGH: You said your mother           19       A. So do you mean right after the surgery?
       20   and sister bleeding from your uterus. That's              20       Q. I'm focusing specifically on the period
       21   totally --                                                21   of time before November of 2009. So before you had
       22              MR. ANWAR: Okay.                               22   the Solyx sling placed, but leading up to having the
       23              MR. THORNBURGH: -- unintelligible.             23   sling placed, what -- what issues or problems were
       24              MR. ANWAR: I understand. Well, let             24   you having that ultimately led to your decision to
       25   me re-ask the question. I appreciate the                  25   have the mesh surgery?

                                                            Page 95                                                       Page 97
        1   clarification.                                             1              MR. THORNBURGH: Objection.
        2      Q. I recall -- you remember we had a                    2       A. Well, I was leaking. And when I would
        3   discussion earlier. I believe you testified that           3   cough or sneeze or get up too fast, I would have
        4   your mother and your sister had issues with bleeding       4   leakage. And sometimes I would have to use a mini
        5   from their uteruses, correct?                              5   pad, and it was really embarrassing because of,
        6      A. Correct.                                             6   like, if I would have urine odor from the leakage or
        7      Q. Okay. I've seen a note in your medical               7   because if it happened out in public, that kind of
        8   records to the -- like, sort of the issue with your        8   thing.
        9   uterus, the bleeding from your uterus being referred       9       Q. I understand. How often were you leaking
       10   to as menorrhagia. Does that sound right to you?          10   urine leading up to the mesh surgery in November
       11   Have you heard of that?                                   11   2009?
       12      A. Yes.                                                12       A. It was enough for me to bring it up to
       13             MR. THORNBURGH: Menorrhagia.                    13   Dr. Cowles. I would say I don't know.
       14             MR. ANWAR: What? Excuse me?                     14       Q. You mentioned coughing -- urine would
       15             MR. THORNBURGH: Menorrhagia.                    15   leak when you coughed and you sneezed, correct?
       16             MR. ANWAR: Okay. Thank you.                     16       A. Correct. Or if I would get up too fast
       17      Q. Is that your understanding, is that the             17   or...
       18   same thing we're talking about, the bleeding from         18       Q. Were there any other times that urine
       19   your uterus?                                              19   would leak at that time?
       20      A. Yes.                                                20       A. Well, I remember it being at work
       21      Q. Has your mother or your sister ever gone            21   because, you know, we wore scrubs. So, like, when I
       22   through any pelvic repair surgeries or pelvic             22   would have the leakage, I would always have to go
       23   surgeries that you're aware of?                           23   ask the head nurse if I could have a new set of
       24      A. No. Well, my mom. She had the                       24   scrubs because of what was happening.
       25   hysterectomy. That's all.                                 25       Q. So this was the period of time before

      Golkow Litigation Services                                                                 Page 25 (94 - 97)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 27 of 39
                                                     Katrina Bagwell
                                                             Page 98                                                      Page 100
        1   2009 when you had the mesh surgery?                         1   incontinence leading up to your November 2009
        2       A. Correct.                                             2   surgery to have the Solyx sling placed. Do you
        3       Q. Have you ever had any instances of                   3   recall that?
        4   accidents at work with urine leakage?                       4      A. Yes.
        5       A. Huh?                                                 5      Q. I think I had just asked you a question
        6       Q. You mentioned -- I'm sorry. I can ask a              6   about how many pads you typically had to use in a
        7   better question.                                            7   day when you were in the period leading up to the
        8                You mentioned that you had to ask              8   surgery. Do you recall that?
        9   at least on one occasion the head nurse for a new           9      A. Yes.
       10   pair of scrubs because you experienced urine               10      Q. So I don't know if I got your full
       11   leakage, correct?                                          11   response, so I'm just going to ask you again.
       12       A. Correct.                                            12                I know you were experiencing
       13       Q. Were there any other times where you had            13   issues with incontinence. How many pads did you
       14   sort of urine leakage, where you had to ask for            14   have to use at that time leading up to the surgery?
       15   scrubs or it was sort of in a public way?                  15      A. So it was mini pads, little thin mini
       16       A. So, like, at work and if we would go on             16   pads, and maybe one or two a day. But if we're
       17   an outing, I would always make sure I had a clean          17   talking about menstrual pads, I was bleeding a lot
       18   pair of underwear and pants. So, you know, that was        18   and I was using lots of those pads for the bleeding.
       19   some of the leakage that was happening.                    19      Q. Okay. And the bleeding was related to
       20       Q. You mentioned that you would wear pads;             20   the menorrhagia that we were discussing earlier,
       21   is that correct?                                           21   correct?
       22       A. Just like a little mini pad.                        22      A. Correct.
       23       Q. How many pads would you use in a day?               23      Q. Okay. Do you remember how -- how -- let
       24       A. Maybe one or two. It would just depend              24   me ask it differently.
       25   really, like, if I can get to the bathroom or if I         25                Do you remember when before --
                                                           Page 99                                                          Page 101
        1   could really hold it.                                       1   when you started experiencing issues with urinary
        2             THE WITNESS: But is it okay if we                 2   incontinence?
        3   take a break because I'm in a lot of pain right now.        3       A. It was just a little bit prior to seeing
        4             MR. THORNBURGH: Yeah.                             4   Dr. Cowles.
        5             MR. ANWAR: Sure. Let's take a                     5       Q. Okay. When you say a little bit prior,
        6   break.                                                      6   if you had to -- if you can give a best estimate,
        7             MR. THORNBURGH: Yeah.                             7   would it be more than six months? Less than six
        8               (Break from 12:26 p.m. to                       8   months?
        9                1:01 p.m.)                                     9       A. I would say less.
       10   BY MR. ANWAR:                                              10       Q. Okay.
       11      Q. We are back on the record from a break.              11       A. Less, yeah.
       12   Mrs. Bagwell, are you okay to continue?                    12       Q. So within the six months leading up to
       13      A. Yes, I am.                                           13   the surgery with Dr. Cowles is when you started
       14      Q. If at any point you need to take a break,            14   experiencing urinary incontinence?
       15   just let me know. We're happy to accommodate you.          15       A. Yes.
       16             MR. ANWAR: I will just note for the              16       Q. Okay. Was it getting worse over time, as
       17   record that Mrs. Bagwell, she was previously               17   time was going on?
       18   standing, and now she's sitting on -- I don't know         18       A. No. You know, it just depends, like,
       19   the name for it.                                           19   what I was doing at the time, like, if I was at
       20             MR. THORNBURGH: She's reclined on a              20   work, at home.
       21   zero-gravity recliner.                                     21       Q. Okay. So it was -- leading up to your
       22             MR. ANWAR: Okay. She's reclined on               22   surgery with Dr. Cowles to have the sling placed, it
       23   a zero-gravity reclining chair.                            23   was about constant, just depending on what you were
       24      Q. Mrs. Bagwell, when we left off we were               24   doing at home. Is that a fair characterization?
       25   talking about the issues you were experiencing with        25       A. It was just like when I coughed, sneezed,

      Golkow Litigation Services                                                                 Page 26 (98 - 101)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 28 of 39
                                                      Katrina Bagwell
                                                           Page 102                                                          Page 104
        1   get up to fast, that kind of thing.                          1   fair characterization that you were experiencing
        2       Q. Okay. I wanted to circle back to -- and               2   some pelvic pain and pain during sex in the three to
        3   I'm probably going to continue to mispronounce this,         3   six months before you received the sling?
        4   so I apologize if I do, but the menorrhagia.                 4             MR. THORNBURGH: Objection to the
        5               I noticed that in one of                         5   caveat.
        6   Dr. Cowles' notes, actually the history and physical         6             MR. ANWAR: What's that?
        7   that she performed before she actually placed the            7             MR. THORNBURGH: Objection to the
        8   surgery -- or placed the sling in you, she states,           8   caveat, because you can't separate the two. You
        9   "The patient had been seen in emergency rooms over           9   can't say regardless of whether or not it was or
       10   the years for severe menorrhagia and at one point           10   wasn't.
       11   had a blood transfusion and often has to call into          11             MR. ANWAR: Let me -- let me re-ask
       12   work because of heavy menstrual flow?"                      12   the question.
       13               Is that -- does that sound right                13       Q. Is it fair to say that you were
       14   to you? Is that accurate?                                   14   experiencing pelvic pain and pain during intercourse
       15       A. Correct.                                             15   in the three to six months leading up to placement
       16       Q. Okay. Prior to your -- I know we were                16   of your sling?
       17   talking about your symptoms prior to having the             17             MR. THORNBURGH: Objection.
       18   sling placed. Did you -- do you recall experiencing         18       Q. You can answer.
       19   any pelvic pain prior to your sling being placed?           19       A. How do I answer this? So during that
       20       A. No.                                                  20   time I bled a lot. I bled, like, I would say 20
       21            MR. THORNBURGH: Objection.                         21   days out of the month, okay? And Luke and I would
       22       A. Just I had bad bleeding. And when you                22   always want to be intimate.
       23   have bad bleeding, you have menstrual cramps. So it         23               So during the cycle of bleeding we
       24   was the menstrual cramps with the bleeding.                 24   would try to have sex, and that's when the pain
       25       Q. Okay. I will just represent to you that              25   would come in, because I was on my period and trying

                                                             Page 103                                                       Page 105
        1   in the same note that I was looking at, it's a               1   to have sex and the bleeding. It wasn't pleasant,
        2   history and physical before Dr. Cowles placed the            2   but we tried to do what we could to be intimate.
        3   sling in you, it states that, "The patient is also           3                But I want you to know that in the
        4   complaining of severe dysmenorrhea, but bilateral            4   records, once she did the ablation, it stated in
        5   lower pelvic pain that has been constant now for the         5   there everything, everything just was fine. Since
        6   last three to six months. She is also having pain            6   I've -- you know, it's hard to have sex when you
        7   with intercourse. She states that it feels so bad            7   have your cycle.
        8   that it feels like the ovaries are going to pop              8       Q. And --
        9   out."                                                        9       A. And you bleed so much.
       10                Do you recall that?                            10       Q. I understand. I guess all I'm asking is
       11       A. That was all a part of the menstrual                 11   you would agree, though, that you were experiencing
       12   cramps and what was happening to my body with the           12   at least some pelvic pain in the three to six months
       13   bleeding.                                                   13   leading up to placement of the sling? And I'm just
       14       Q. So your understanding of the pain you                14   sort of looking for agree? Disagree?
       15   were experiencing before placement of your sling is         15             MR. THORNBURGH: Objection. She
       16   that it was related to the bleeding that you were           16   answered it the best she can. Just because you
       17   experiencing with the menorrhagia?                          17   don't like the answer --
       18       A. Correct.                                             18             MR. ANWAR: You can object.
       19             MR. THORNBURGH: That's a hard one.                19             MR. THORNBURGH: -- doesn't mean you
       20             MR. ANWAR: Yeah. You pronounced it                20   get to keep on asking.
       21   way better than I did.                                      21             MR. ANWAR: I'm not -- I'm just
       22       Q. I'm sorry. That was a yes?                           22   looking for the --
       23       A. Yes.                                                 23             MR. THORNBURGH: She's answered the
       24       Q. Okay. I guess regardless of whether it               24   question.
       25   was related to the menorrhagia or not, would it be a        25             MR. ANWAR: I'm going to please ask

      Golkow Litigation Services                                                                Page 27 (102 - 105)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 29 of 39
                                                   Katrina Bagwell
                                                          Page 106                                                      Page 108
        1   you to stop speaking on the record. You can object        1   experiencing bleeding, correct?
        2   to form.                                                  2       A. Correct.
        3             MR. THORNBURGH: No.                             3       Q. At that time were you having any issues
        4             MR. ANWAR: It's not an appropriate              4   with incontinence?
        5   objection. And so I'm going to ask the question           5       A. Yes.
        6   again.                                                    6       Q. So when you first saw her, you went to
        7       Q. Mrs. Bagwell --                                    7   see her for treatment related to both the issues
        8             MR. THORNBURGH: For the fourth time.            8   with bleeding and the incontinence?
        9       Q. -- you would agree that in the three to            9       A. I went to see Dr. Cowles for the issues
       10   six months leading up to placement of your sling,        10   of -- the problems with my bleeding. And while I
       11   you were experiencing at least some pelvic pain,         11   was at my appointment she said, "Do you have any
       12   correct?                                                 12   other problems or concerns?" So I brought up that I
       13             MR. THORNBURGH: Objection.                     13   leak, you know, when I stand or get up too fast.
       14       A. When I was --                                     14   And so she said that she would be able to help me in
       15       Q. I think you --                                    15   the incontinence. And so while she does the
       16       A. -- on my cycle, we would try to have              16   ablation, she can go ahead and help with the
       17   intercourse. But because of me bleeding so bad and       17   incontinence issues as well.
       18   the cramps that I was having, intercourse wasn't         18       Q. So what course of the treatment did
       19   pleasant, but we would try. And it was because, the      19   Dr. Cowles recommend to you?
       20   pain was because of my bleeding, my cramping.            20       A. So we did lots of tests in the bladder.
       21       Q. Okay. So I want to focus in now on the            21   She did different tests to make sure that I was a
       22   mesh surgery itself, the surgery with Dr. Cowles.        22   good candidate for the bladder sling. And so when
       23   And just so we're absolutely clear on the record, I      23   those tests were complete, she recommended the
       24   know we've established this already, but you --          24   sling. And, you know, that's when I was given the
       25   that's the surgery -- that surgery took place on         25   brochure, and then I was also given a brochure on
                                                        Page 107                                                          Page 109
        1 November 18, 2009; is that correct?                         1   the ablation. And she said, "Take it home to your
        2      A. Correct.                                            2   husband, and you guys discuss these options." And
        3      Q. Okay. And it was Dr. Cheryl Cowles that             3   so we did, and I went ahead with the surgery.
        4   placed the Solyx sling in you during that surgery,        4      Q. I think you mentioned, or I thought I
        5   correct?                                                  5   understood your testimony to be, that you first saw
        6      A. Correct.                                            6   Dr. Cowles at the end of 2008; is that correct?
        7      Q. Who referred you to Dr. Cowles or why did           7      A. Yeah. That was my very first
        8   you go to see her?                                        8   appointment, I think.
        9      A. Well, again my community, in my hospital            9      Q. And then you ultimately had the surgery
       10   community, I worked at Lutheran Medical Center. And      10   and the placement of the sling in November of 2009?
       11   so I asked around, you know, who -- who would they       11      A. Correct.
       12   refer. And so she was referred by many people at         12      Q. So during that sort of 11-month whatever
       13   the hospital, and so that's why I went to her.           13   or year period of time, end of 2008 to beginning of
       14      Q. Okay. Do you remember, approximately,              14   2009, did you continue to see Dr. Cowles?
       15   when you went to first go see Dr. Cowles?                15      A. Yes, I did. And we talked about, you
       16      A. In 2008, at the end of 2008.                       16   know, the bleeding.
       17      Q. At the end of 2008?                                17                And if you'll notice in the
       18      A. Uh-huh.                                            18   documents there, it is stated that when I went -- I
       19      Q. And why did you go to see Dr. Cowles at            19   did schedule surgery for earlier, but my mom became
       20   that time?                                               20   really ill so I couldn't go through the surgery and
       21            MR. THORNBURGH: Objection.                      21   I had to reschedule. But I continued to see her
       22      A. Because I was -- I was bleeding a lot. I           22   because, you know, we would have regular checkups.
       23   had really bad menstrual cycles.                         23      Q. How many times do you think you saw her
       24      Q. So when you went to see her at the end of          24   between the first time you saw her at the end of
       25   2008, it was related to the issues you were              25   2008 and then when you actually had surgery with her

      Golkow Litigation Services                                                             Page 28 (106 - 109)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 30 of 39
                                                    Katrina Bagwell
                                                           Page 110                                                       Page 112
        1   in November of 2009?                                       1   in the bladder sling that -- that was the treatment,
        2       A. How many times? I don't know. Maybe --              2   and we both felt really good about it.
        3   I would say maybe three or four maybe. I don't             3       Q. So surgery and placement of the sling was
        4   recall exactly how many.                                   4   the only treatment option you discussed with
        5       Q. Did you have any discussion with                    5   Dr. Cowles?
        6   Dr. Cowles about sort of the risks versus the              6       A. Well, you know, continuing to wear mini
        7   benefits of treating your urinary incontinence?            7   pads and just continuing as I am with the leakage of
        8       A. Yeah. Well, you know, we talked about,              8   when I sit or stand or cough, get up too fast.
        9   like, after surgery how I will experience pain, and        9       Q. Are you saying continuing with the mini
       10   that how she talked about how she's going to treat        10   pads if you didn't have the surgery?
       11   that pain. And so, yeah, we talked about the              11       A. Correct.
       12   surgical risks because I had different things done        12       Q. Did you ultimately rely on Dr. Cowles to
       13   inside me.                                                13   choose the best treatment option for you?
       14       Q. Was there any discussion about sort of             14             MR. THORNBURGH: Objection.
       15   what the progression of your incontinence would be        15       A. Yes, because I felt very confident in her
       16   if you left it untreated or didn't have surgery?          16   because she was recommended by many doctors,
       17       A. You know, well -- well, I remember that I          17   surgeons that I worked with in the hospital, nurses
       18   had -- I had talked about, well, if I don't get this      18   that I worked with in the hospital, administrative
       19   done will I be like my mom, you know, to have to          19   staff that I worked with in the hospital. So I felt
       20   wear a diaper for incontinence.                           20   very confident in her care plan for me, that she
       21                But, you know, she just reassured            21   proposed to me.
       22   me very much about the sling, and I felt -- I felt        22       Q. Do you personally have any criticism of
       23   so confident and reading the brochure and just that       23   the portion of the treatment that you received from
       24   this was going to fix what was wrong. This is going       24   Dr. Cowles?
       25   to be a good thing.                                       25       A. No. She -- she did everything, you know.
                                                           Page 111                                                         Page 113
        1      Q. You mentioned whether you were going to              1   Like, for my pain, she was helping with it. And
        2   have to wear a diaper like your mom. Did your mom          2   physical therapy with getting me back to work, she
        3   have to ultimately end up wearing, like, a permanent       3   was there, along with her partners as well.
        4   pad or a diaper?                                           4        Q. Do you continue to see Dr. Cowles today?
        5             MR. THORNBURGH: Objection.                       5        A. She's in Kenya.
        6      A. She just wears, like, a mini pad. Now                6        Q. When did you stop seeing Dr. Cowles?
        7   that my mom's older, she's in her 70's, now she            7        A. I stopped seeing her -- I think it was in
        8   wears the diapers.                                         8   2010, is when I stopped.
        9      Q. Do you know what for?                                9        Q. Was there any reason you stopped seeing
       10      A. Well, like, if my mom laughs too loud,              10   her in 2011?
       11   she leaks a little bit.                                   11        A. Well, I didn't want to stop seeing her,
       12      Q. Leaks urine?                                        12   but I was forced to because my insurance at Lutheran
       13      A. Sorry?                                              13   Medical Center, they said that if you make below
       14      Q. Leaks urine?                                        14   this certain amount of money, you have to switch to
       15      A. Yeah. I mean, she's -- it's just old age            15   Kaiser. So they made me switch my insurance, so
       16   for her.                                                  16   that's why I had to go to Kaiser.
       17      Q. When you were talking with Dr. Cowles in            17        Q. Okay. I understand. Now, you mentioned
       18   the period leading up to your mesh surgery, did she       18   that Dr. Cowles provided you with this Boston
       19   ever tell you that if you left the incontinence           19   Scientific brochure; is that correct?
       20   untreated, that it would be worse?                        20        A. Correct.
       21      A. I cannot recall that, no.                           21        Q. And we've marked this as Exhibit 2, and
       22      Q. Did Dr. Cowles present you with any                 22   I'll pass it your way if you'd like to look at it.
       23   treatment options other than surgery and having the       23   And this is the exact same brochure that Dr. Cowles
       24   mesh placed?                                              24   provided to you?
       25      A. No. It was the confidence that she had              25        A. Correct.

      Golkow Litigation Services                                                               Page 29 (110 - 113)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 31 of 39
                                                    Katrina Bagwell
                                                         Page 114                                                       Page 116
        1              MR. THORNBURGH: Just for the record,            1   going on --
        2   when you say "exact same brochure," there's some           2       Q. Okay.
        3   ambiguity. It's a copy of the exact same brochure.         3       A. -- with my leakage. And Dr. Cowles felt
        4        A. Yeah. It wasn't like this on a paper.              4   very confident about this. When I read it, I felt
        5   It was an actual brochure.                                 5   very confident about this. My husband read it, he
        6        Q. And so that's what I was getting at                6   felt very confident about this. That's why I went
        7   earlier. It looks like, to me, there are some              7   through with the procedure.
        8   legal, like, sort of numbers at the bottom and that        8       Q. Would you -- would you agree that that
        9   it's been produced as part of these lawsuits.              9   particular brochure doesn't contain any specific
       10                This is not the original copy of             10   information about the Solyx sling itself?
       11   the brochure that Dr. Cowles gave to you; is that         11             MR. THORNBURGH: Objection.
       12   fair?                                                     12   Mischaracterization.
       13              MR. THORNBURGH: Objection. Vague               13       Q. Does -- I mean, you're holding the
       14   and ambiguous with respect to --                          14   brochure. Does that brochure contain any, like,
       15        Q. Like, that's not literally -- Exhibit 2           15   specific information about the Solyx sling?
       16   that you're holding, that's not literally the             16       A. It talks about the sling. It talks about
       17   brochure, the exact same piece of paper, brochure         17   everything that I can expect.
       18   that Dr. Cowles gave to you, correct?                     18       Q. So I'll just tell you that I had an
       19              MR. THORNBURGH: Objection. It's a              19   opportunity to flip through the brochure, and to me
       20   copy.                                                     20   it looks like it's a brochure that talks generally
       21        A. Yeah.                                             21   about --
       22        Q. Would you agree, there's a difference             22       A. The bladder.
       23   between -- I'm not saying that the content is             23       Q. -- incontinence and treatment options
       24   different. What I'm saying is that's physically not       24   with incontinence. Would you agree with that?
       25   literally the same exact piece of paper that              25             MR. THORNBURGH: Objection.
                                                           Page 115                                                       Page 117
        1   Dr. Cowles gave to you. It may be a copy, but would        1   Mischaracterization.
        2   you agree it's not literally the same thing that she       2       A. Well --
        3   gave to you?                                               3             MR. THORNBURGH: It's got a picture
        4       A. I received a brochure (indicating).                 4   of the Solyx.
        5       Q. That looked like the one you're holding             5       A. Well, this brochure talks about how it
        6   today?                                                     6   will help with my condition. And when I read it, I
        7       A. It is this brochure, right here. This is            7   felt confident.
        8   what I received. This is the exact same brochure           8       Q. And I guess the only thing I'm trying to
        9   that I received.                                           9   get at -- and if you can find it for me, if you can
       10       Q. Okay.                                              10   direct me to it -- is there any discussion in that
       11       A. Just not on this piece of copy paper.              11   brochure specifically about the Solyx sling?
       12       Q. Okay.                                              12             MR. THORNBURGH: Objection.
       13       A. It was a brochure.                                 13       Q. And you can take a moment to look at it.
       14       Q. I understand. I think we're saying the             14   And if you can find it, you know, I'd just ask that
       15   same thing, and we're just kind of -- I just want it      15   you can point me to it.
       16   to be clear on the record.                                16             MR. THORNBURGH: Would you like her
       17               That's a copy of the exact same               17   to circle --
       18   brochure that you received, correct?                      18             MR. ANWAR: Sure.
       19       A. Correct.                                           19             MR. THORNBURGH: -- or highlight? Or
       20       Q. That's all I wanted to get at.                     20   what would you like --
       21               Can you sort of describe to me                21             MR. ANWAR: Yeah. Sure.
       22   what that brochure is or what your understanding of       22             MR. THORNBURGH: -- her to do?
       23   that brochure is?                                         23       A. So what do you want me to look for?
       24       A. My understanding of this when I received           24       Q. I'm just looking -- I'm just asking you,
       25   it was very good. It was going to fix what was            25   does it say -- is the Solyx sling mentioned in that

      Golkow Litigation Services                                                              Page 30 (114 - 117)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 32 of 39
                                                     Katrina Bagwell
                                                            Page 118                                                      Page 120
        1   brochure?                                                   1   can put that aside.
        2       A. There's a whole brochure that talks about            2               So did Dr. Cowles give you any
        3   what the sling can provide to me.                           3   other information or brochures?
        4       Q. Does it talk about the Solyx sling, or               4            MR. THORNBURGH: Objection.
        5   does it talk about slings in general?                       5       A. She gave me this brochure, and she gave
        6             MR. THORNBURGH: Objection.                        6   me the brochure about the ablation, what was going
        7       A. Well, it talks about urinary incontinence            7   to happen on the ablation. And then --
        8   and what this type of product can do for you.               8       Q. Go ahead. I'm sorry.
        9       Q. I mean, I'm just going to ask you                    9       A. She just talked about how this was going
       10   directly. I don't -- I've reviewed it. I didn't            10   to help. And I felt confident, she felt confident,
       11   see anywhere in the brochure the Solyx sling is            11   and my husband felt confident about this sling
       12   discussed specifically or mentioned by name. I'm           12   procedure that we agreed to have done.
       13   just asking you if you disagree or if you disagree         13       Q. Was the ablation brochure that she gave
       14   with that?                                                 14   you, was that a Boston Scientific brochure, do you
       15             MR. THORNBURGH: With what? With                  15   know?
       16   what your interpretation of it is? She can't agree         16       A. That was an ablation brochure that she
       17   or disagree with what your interpretation of that          17   had in her office, explaining how the ablation
       18   is.                                                        18   procedure works.
       19             MR. ANWAR: Listen, I've asked you                19       Q. So it wasn't a Boston Scientific
       20   multiple times to please --                                20   brochure?
       21             MR. THORNBURGH: But you're asking an             21       A. It was her brochure.
       22   impossible question.                                       22       Q. Okay. Fair enough. Prior to the surgery
       23             MR. ANWAR: You can object. You can               23   with Dr. Cowles, the placement of the sling, did you
       24   object and then move to exclude the testimony if you       24   do any other research or any Internet research about
       25   disagree with it.                                          25   slings or placement of slings?
                                                          Page 119                                                      Page 121
        1            MR. THORNBURGH: Just ask a better                  1      A. No. We felt very confident, after
        2   question.                                                   2   reading this Boston Scientific brochure, that, yes,
        3            MR. ANWAR: You're taking up minutes                3   this was a good choice for me. In talking with
        4   into my deposition. I'm going to reserve the right          4   Dr. Cowles about the procedure and talking with my
        5   to reopen the deposition just based on all the              5   husband about the procedure and him reading the
        6   speaking objections that have been made in this             6   brochure, we felt very confident to go ahead with
        7   deposition.                                                 7   the procedure.
        8            MR. THORNBURGH: Well, it's a                       8      Q. Okay. What was your understanding of the
        9   mischaracterization.                                        9   procedure itself? Like, what specifically did you
       10            MR. ANWAR: If you want to defend the              10   understand that Dr. Cowles was going to go in and
       11   speaking objections to the judge, go for it. We're         11   do?
       12   in federal court. You can object to form.                  12            MR. THORNBURGH: Which procedure?
       13       Q. Sorry, did you have any -- did you have a           13   I'm sorry.
       14   response to my last question?                              14            MR. ANWAR: What's that?
       15       A. Can you ask the question again?                     15            MR. THORNBURGH: Which procedure?
       16            MR. ANWAR: Could you just read the                16            MR. ANWAR: The procedure performed
       17   last question back for me, please.                         17   by Dr. Cowles.
       18               (Record read.)                                 18            THE WITNESS: Which one, though?
       19            MR. THORNBURGH: Totally object on                 19            MR. THORNBURGH: You said singular,
       20   the same basis. She can't agree or disagree with           20   and there's multiple, so --
       21   what you saw or how you interpreted what you saw.          21            MR. ANWAR: Okay. Let me -- let me
       22       Q. You can answer.                                     22   clarify my question.
       23       A. Well, I disagree with you because it                23      Q. So on November 18, 2009 Dr. Cowles
       24   talks how a midurethral sling can help.                    24   performed surgery on you, correct?
       25       Q. Okay. We can move on. Thank you. You                25      A. Correct.

      Golkow Litigation Services                                                               Page 31 (118 - 121)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 33 of 39
                                                    Katrina Bagwell
                                                         Page 122                                                   Page 124
        1      Q. Okay. What was your understanding of                 1      Q.    Tell me about that. What did she do?
        2   what Dr. Cowles was going in to do during that             2      A.    It was a fibroid that she took off.
        3   surgery?                                                   3      Q.    It was a what?
        4      A. She was going to place a bladder sling in            4      A.    Fibroid.
        5   me. And I remember her saying it's like a hammock          5      Q.    Okay.
        6   that's under your bladder, that will support your          6      A.    A piece of tissue.
        7   bladder, so that you don't have the leakage.               7      Q.    Like an adhesion? Does that sound right?
        8               You know, and we went through the              8             MR. THORNBURGH: Objection.
        9   brochure, talked about it, and -- and that was             9      A. No.
       10   everything -- every question that I had about the         10             MR. THORNBURGH: She said fibroid.
       11   procedure was answered through the brochure.              11             MR. ANWAR: Oh, fibroid, I'm sorry.
       12      Q. Did -- did you have any understanding               12      Q. Do you know where she removed that
       13   about where the incisions would be made during the        13   fibroid from?
       14   surgery?                                                  14      A. There's pictures that you can see that
       15      A. Yes.                                                15   she -- what she removed and where she removed it
       16      Q. Where is that?                                      16   from.
       17            MR. THORNBURGH: Objection.                       17      Q. Do you have any understanding of where
       18      A. It was laparoscopic, was the incision               18   she specifically removed it from?
       19   (indicating).                                             19      A. Yeah. She showed me. Like, she showed
       20      Q. And you were pointing to yourself. Could            20   me. You know, in the OB office they have, like,
       21   you just say in words where on your body you were         21   pictures, diagrams of the pelvic floor, so she
       22   pointing to yourself, in the pelvic region?               22   showed the general area.
       23      A. In my belly. Four incisions in my belly,            23      Q. Was it in your pelvic region?
       24   and then she was going up the vagina.                     24             MR. THORNBURGH: Objection.
       25      Q. Was there any discussion or did you have            25      A. It was, like, in my uterus kind of right
                                                           Page 123                                                 Page 125
        1   any understanding about whether there would be             1   there (indicating).
        2   scarring from the incisions or the surgery --              2      Q. Okay. I understand.
        3            MR. THORNBURGH: Objection.                        3      A. And it's documented as well that doing
        4      Q. -- that Dr. Cowles performed?                        4   that procedure, everything went well and my pain
        5            MR. THORNBURGH: Objection.                        5   issues went away.
        6      Q. Excuse me?                                           6      Q. Did you have any discussion with
        7      A. Do I answer that?                                    7   Dr. Cowles about whether the sling -- strike that.
        8      Q. You can answer.                                      8               Did you have any discussion with
        9      A. So, you know, we talked about the little             9   Dr. Cowles about what material the Solyx sling was
       10   incisions, the little tiny incisions on my belly.         10   made out of?
       11   You know, we talked about the care for them, just         11      A. Yeah. She -- I think I remember she
       12   the soreness that would happen after. And she had a       12   described it was a type of mesh material that was
       13   care plan in place for the pain; if I had any pain,       13   going to support my bladder like a hammock.
       14   the care plan for pain there. Just to take it easy.       14      Q. Did you understand that the mesh, that
       15      Q. During the surgery where Dr. Cowles                 15   was intended to be permanent?
       16   placed the sling, is that the same surgery that           16      A. Yes.
       17   Dr. Cowles also performed the ablation that you           17      Q. How long were you in the hospital after
       18   mentioned?                                                18   the surgery?
       19      A. Yes.                                                19      A. I think it was about three days maybe,
       20      Q. Okay. So both of those procedures were              20   two or three days.
       21   performed during that surgery?                            21      Q. And do you know, was anesthesia used
       22      A. Yes.                                                22   during the surgery?
       23      Q. Do you know, did Dr. Cowles do anything             23      A. Yes.
       24   else during that surgery?                                 24      Q. What's your understanding of how the
       25      A. She took off some tissue.                           25   surgery itself went? Were there any complications?

      Golkow Litigation Services                                                            Page 32 (122 - 125)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 34 of 39
                                                    Katrina Bagwell
                                                           Page 126                                                     Page 128
        1        A. No. When she -- you know, after the                1   say within the first couple months after surgery?
        2   surgery she came and talked to me and showed me all        2       A. Correct.
        3   the pictures of everything. It's all the evidence          3       Q. How long after the surgery did you start
        4   that you have. And she did show me those pictures,         4   experiencing symptoms again, either issues with pain
        5   and she explained how well everything went. She            5   or incontinence?
        6   felt really good, and I remember her saying that I         6       A. Well, I continued to work. But during
        7   was going to be a new woman. You know, that I --           7   work, you know, I would have little pains, you know,
        8   I --                                                       8   and I thought it's my body adjusting to what has
        9        Q. Did you have to catheterize after the              9   happened because of the surgeries. So yes, it was
       10   surgery?                                                  10   that kind of a pain.
       11             MR. THORNBURGH: Objection.                      11       Q. Do you know how long it was after the
       12        A. I had a Foley put in. The Foley was put           12   surgery that you felt like there was a problem or
       13   in because, you know, during surgery they put a           13   your symptoms returned?
       14   Foley in you, and after the surgery they took the         14            MR. THORNBURGH: Objection. Which
       15   Foley out.                                                15   symptoms?
       16        Q. Were there any immediate postop                   16       Q. Any of the symptoms that you're claiming
       17   complications that you experienced or that you're         17   in the lawsuit?
       18   aware of?                                                 18       A. Well, from when I had the surgery to
       19             MR. THORNBURGH: Objection.                      19   2014, during that block I continued to work, but I
       20        A. I feel what I experienced was -- you              20   had to take FMLA intermittently throughout all those
       21   know, I had many surgeries. So I know, like, after        21   years. Every year I had -- I took 12 weeks out of
       22   surgery, like, for me, my body takes a little bit         22   the year because of -- you know, I didn't understand
       23   more time to -- to adjust to what has just happened       23   what was happening with my body. Like --
       24   to my body.                                               24       Q. Why were you taking the FMLA?
       25                So my understanding was my body              25       A. Well, what was happening at the time was

                                                           Page 127                                                       Page 129
        1   was adjusting to all the procedures that were              1   pain and discomfort. I couldn't sit for long. And
        2   just -- that I just had encountered.                       2   so my work and my doctors both worked together to
        3      Q. How were your symptoms and your issues               3   accommodate me at work.
        4   with incontinence when you left the hospital?              4                You know, working a shift of 12
        5      A. When I left the hospital, I was able to              5   hours, you have to be on your feet. And, like, our
        6   pee. You know, they gave me pain meds to treat that        6   breaks are so precious to us, just to be able to sit
        7   whole -- they gave me instructions, just the normal        7   or whatever, you know, just to relax for a minute.
        8   things after surgery, to relax, take your pain meds,       8   So they had to prescribe a ball so that I could have
        9   that kind of thing.                                        9   a sit ball. They had to get an okay from HR to have
       10      Q. Did you experience any relief from this             10   a room for me so that I could lay flat and lay down
       11   urinary incontinence after the surgery?                   11   during my breaks.
       12      A. Well --                                             12                I mean, they had to go way, way
       13      Q. And specifically the one with Dr. Cowles?           13   high up at work to get approval for me to do this.
       14      A. As it's documented in the files, it                 14   But they did it because they wanted to keep me on at
       15   states, you know, I was going in to see her. I had        15   work because I was a valued employee.
       16   no more bleeding. I had no more cramping. I had no        16       Q. How soon after the surgery, the one with
       17   more painful sex. I had -- I didn't have any more         17   Dr. Cowles in November of 2009, did you have to go
       18   leakage. So, you know, it was just the process of         18   on FMLA? I think you said you did at least once a
       19   getting back into everything.                             19   year?
       20      Q. Did you have any other -- strike that.              20       A. See, I was on it when I went for my
       21                Had the issues with incontinence             21   surgery for 2009, and that continued for 12 weeks
       22   resolved after the surgery as well?                       22   because I was off of work. And then I was able to
       23             MR. THORNBURGH: Objection.                      23   go back to work.
       24      A. At that time there was no leakage.                  24                And then the next year, like, I
       25      Q. And when you say at that time, would you            25   wasn't able to be on my right side at all. I always

      Golkow Litigation Services                                                              Page 33 (126 - 129)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 35 of 39
                                                     Katrina Bagwell
                                                             Page 130                                                 Page 132
        1   had to lean to my left side. And each year -- each           1   this person, commercial guy, was talking to me and
        2   year it was just getting worse and worse and worse.          2   saying -- and me listening, that that's me. Those
        3       Q. What did Dr. Cowles -- did you go see                 3   are my symptoms. That is what's going on.
        4   Dr. Cowles --                                                4               So I was just putting puzzle
        5       A. Uh-huh.                                               5   pieces together, like, with what surgeons I had
        6       Q. -- when it was getting worse?                         6   talked with on the floor and my symptoms and the
        7       A. Yeah. I kept seeing Dr. Cowles and, you               7   commercial. That's when it just -- I really just
        8   know --                                                      8   was...
        9       Q. And what did she tell you?                            9      Q. Okay. You don't recall which surgeon or
       10             MR. THORNBURGH: Hold on. She was                  10   which doctor told you that they thought the sling
       11   speaking. You're speaking over each other.                  11   might be too tight?
       12             MR. ANWAR: She can speak.                         12            MR. THORNBURGH: Objection.
       13       A. I kept seeing Dr. Cowles and, you know,              13      A. No. It was -- I talked to multiple
       14   the treatment was my body adjusting to the procedure        14   surgeons and multiple doctors, and I don't recall.
       15   that I had done -- what was the question again?             15      Q. Okay.
       16       Q. The question was what did Dr. Cowles tell            16            MR. ANWAR: Can we take a quick
       17   you about why you were experiencing the symptoms            17   break.
       18   that you were?                                              18            MR. THORNBURGH: Sure.
       19       A. Yeah, that's why. My body -- like, I                 19               (Break from 1:49 p.m. to
       20   know my body too, and I know it takes a while for it        20                1:51 p.m.)
       21   to -- like, the procedures that I had done, for it          21   BY MR. ANWAR:
       22   to adjust to what was just done to me.                      22      Q. We are back on the record from a short
       23       Q. Okay.                                                23   break. Mrs. Bagwell, are you good to continue?
       24       A. And that, you know, just to continue                 24      A. Yes.
       25   doing what I'm doing with her working, with my work,        25      Q. Okay.
                                                             Page 131                                                 Page 133
        1   and accommodating me every way that they could so            1                (Exhibit No. 9 was marked.)
        2   that I could continue to work.                               2       Q. I am going to hand you what has been
        3       Q. In your Fact Sheet, I'll represent to                 3   marked as Exhibit 9, or your counsel will pass you
        4   you, and we'll -- I'll show this to you a little             4   what's been marked as Exhibit 9.
        5   later in the dep. In response to a question about            5                And I'll represent to you that --
        6   when you first attribute the bodily -- the injuries          6             MR. THORNBURGH: Just note my
        7   that you're claiming to the mesh, it says, "I                7   objection. It's very difficult to read with the
        8   approx" -- or, "I recall approximately 2011 or 2012          8   small font.
        9   my surgeon told me that the sling may be too tight           9             MR. ANWAR: Okay.
       10   and it may take a few years, just to wait and               10             MR. THORNBURGH: It looks like the
       11   relax."                                                     11   image shrunk.
       12                 Was that -- is that -- is that a              12             MR. ANWAR: Understood.
       13   conversation you had with Dr. Cowles?                       13             MR. THORNBURGH: Just for the record.
       14       A. No. It -- it was -- I talked to a lot of             14       Q. I will represent to you that these are
       15   surgeons in the hospital because the floors that            15   consent documents related to the surgery that you
       16   I -- all the different floors that I work on,               16   had with Dr. Cowles in November of 2009.
       17   surgeons, doctors, nurses. In talking, I don't              17                I wanted to ask you. On the first
       18   remember with who, which surgeon or doctor, but they        18   page there, is that your signature at the bottom
       19   talked about, you know, the sling and said that --          19   where it says "Patient/Responsible Party"?
       20   that doesn't sound right. I think that, you know,           20       A. Yes, it is.
       21   those things get tighter over time. You should              21       Q. Okay. And then on the second page there,
       22   research it more.                                           22   is that also your signature at the bottom where it
       23                 And then that's when I remember               23   says "Patient/Responsible Party"?
       24   going home, turning on the TV summer of 2011, that          24       A. Yes, it is.
       25   commercial. Just that commercial. And it was like           25       Q. Okay. Heading into the surgery with

      Golkow Litigation Services                                                              Page 34 (130 - 133)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 36 of 39
                                                   Katrina Bagwell
                                                         Page 134                                                       Page 136
        1   Dr. Cowles -- I know you have a nursing background.      1   confident in the procedure and the risks involved
        2             MR. THORNBURGH: Objection.                     2   and the treatment that was going to be given for the
        3      Q. Did you --                                         3   pain, if any, after, you know.
        4             MR. THORNBURGH: Objection.                     4       Q. And just looking at the second page, the
        5   Mischaracterization of her background. She's a           5   consent for the operation or procedure with
        6   certified nurse's assistant.                             6   Dr. Cowles, the surgery, under Risks it states that,
        7             MR. ANWAR: Fair enough.                        7   "The more common risks include infection, bleeding,
        8      Q. I know you have a background as a                  8   including severe loss of blood requiring a blood
        9   certified nurse assistant.                               9   transfusion, nerve injury, blood clots, heart
       10               So heading into the surgery with            10   attack, allergic reactions and pneumonias. These
       11   Dr. Cowles, did you understand that all surgeries       11   are not all the possible risks associated with this
       12   have risks?                                             12   procedure, but these risks can be serious and
       13      A. Yes, I understood that.                           13   possibly fatal."
       14      Q. And you understood that there's no such           14                Since you signed the document, I
       15   thing as a risk-free surgery?                           15   assume you understood that, correct?
       16             MR. THORNBURGH: Objection.                    16       A. Correct.
       17      A. Well, I've been through many surgeries            17       Q. Okay. Did you talk with Dr. Cowles about
       18   so, yes, I understand.                                  18   the possibility for the need of subsequent sort of
       19      Q. You understood death is a risk of                 19   revision or removal surgery related to mesh? Was
       20   surgery?                                                20   there any discussion about that?
       21             MR. THORNBURGH: Objection.                    21       A. No.
       22      A. With any surgery.                                 22       Q. You mentioned there was some discussion
       23      Q. With any surgery, correct?                        23   about pain that you would experience after surgery.
       24             MR. THORNBURGH: Objection.                    24   Was there any discussion about how long that pain
       25   Mischaracterization.                                    25   would last?

                                                       Page 135                                                          Page 137
        1       A. So I feel with any surgery there's a              1      A. It was my understanding that the pain,
        2   risk.                                                    2   you know, was because of the procedures that I was
        3       Q. I'm sorry, could you repeat that? I               3   having done. My understanding was with her care
        4   didn't hear it.                                          4   plan in place to help with pain, that it wasn't
        5       A. I feel that with surgery, I signed it, so         5   going to be a permanent thing. It was just, you
        6   I know the risk.                                         6   know, the surgical procedure and what was happening
        7       Q. Okay. Would you agree that your mesh              7   to my body.
        8   surgery, like any surgery, carried with it risks?        8      Q. Did Dr. -- was there any discussion about
        9       A. Yes, I knew the pain that was going to            9   the risk of possibly continued pain, even past the
       10   come after the surgery. I knew the care plan that       10   recovery period, related to placement of the mesh?
       11   was going to be involved because of the pain after      11      A. No.
       12   the surgery.                                            12      Q. If Dr. Cowles would have told you that
       13       Q. Did you have a discussion with Dr. Cowles        13   one of the risks of a mesh placement surgery is
       14   about the risks of the surgery?                         14   continued pain and the possible need for subsequent
       15            MR. THORNBURGH: Objection.                     15   surgery to remove the mesh, would you have -- would
       16       A. Yeah. You know, she said I would have            16   you have agreed to move forward with the surgery?
       17   possible pain after, but I knew what was to come        17      A. I just need to sit up.
       18   from her treatment plan to help with the pain for       18             MR. THORNBURGH: You need to stand
       19   after surgery or any just type of discomfort.           19   up?
       20       Q. Did you have a discussion with Dr. Cowles        20             THE WITNESS: Yeah.
       21   specifically about the risks of mesh placement?         21             MR. THORNBURGH: Re-ask the question.
       22       A. Well, I was given this brochure that             22             MR. ANWAR: Okay.
       23   talked about pretty much everything. In talking         23      A. Can you repeat the question?
       24   with Dr. Cowles about the procedure, I felt             24      Q. Sure.
       25   confident, she felt confident, and my husband felt      25               If Dr. Cowles would have told you

      Golkow Litigation Services                                                            Page 35 (134 - 137)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 37 of 39
                                                    Katrina Bagwell
                                                         Page 138                                                      Page 140
        1 that continued pain, ongoing pain, is a risk of mesh       1             MR. ANWAR: You did?
        2 placement surgery, as well as the possibility, the         2             MR. THORNBURGH: I thought we gave it
        3 risk of subsequent surgery to remove part of the           3   to you when we first arrived. It may be over there
        4 mesh was a risk of mesh placement surgery, would you       4   to the left?
        5 have agreed to move forward with the surgery?              5             MR. ANWAR: No, I don't think so. We
        6       A. If I would have known that this would             6   can -- we can come back to that. I just have a
        7   alter my life the way that it has, with continuous       7   couple of questions.
        8   chronic pain, with no intimacy with my husband, with     8             MR. THORNBURGH: I just want to note
        9   me not being able to sit, with me not being able to      9   for the record that there were some revisions
       10   ride my bike. I mean, we moved up here for the          10   provided to you.
       11   mountain life, to go canoeing, to go mountain           11             MR. ANWAR: Sure. And as we conclude
       12   biking, all of that. Had I known any of that, no, I     12   the deposition, we'll find it and we'll mark that as
       13   would not have.                                         13   an exhibit.
       14       Q. Okay. I have a few more questions for            14             MR. THORNBURGH: Sure. Sure.
       15   you. I'm a little short on time.                        15       Q. Now, I understand that ultimately you
       16                First I'm going to hand you what's         16   ended up going to see Dr. Brian Flynn to have some
       17   been marked as Exhibit 10.                              17   of your mesh removed; is that correct?
       18                (Exhibit No. 10 was marked.)               18       A. Correct.
       19             MR. THORNBURGH: I have a copy of              19       Q. Okay. And I believe you had a surgery in
       20   that.                                                   20   April of 2014, correct, with Dr. Flynn?
       21       Q. I'll just represent to you that this is a        21       A. Two.
       22   copy of the Plaintiff Fact Sheet that you submitted     22       Q. I was saying in April specifically.
       23   in this lawsuit. If you could turn to the very last     23       A. April 10th of 2014.
       24   page. Is that -- under Verification, where it           24       Q. Okay. Thank you. And then you had
       25   states, "I declare under penalty of perjury," that      25   another surgery with Dr. Flynn in September?
                                                         Page 139                                                        Page 141
        1   you've reviewed it and verified that the information     1      A. Yes.
        2   is true and correct to the best of your knowledge        2      Q. On September 18 of 2014?
        3   and information, is that your signature there? Is        3      A. Yes.
        4   that the signature of plaintiff?                         4      Q. Okay. And during both of those
        5       A. Yes.                                              5   procedures, is it your understanding that he removed
        6       Q. Okay. And do you know, is that your               6   portions of the mesh?
        7   husband's signature there below it?                      7      A. Yes.
        8       A. Yes.                                              8      Q. Okay. At any point during -- at any
        9       Q. Okay. So at the time that you submitted           9   point after either of those surgeries did your
       10   that Fact Sheet in December 03 of 2018, was it --       10   symptoms improve at all?
       11   did you provide the best and most accurate              11      A. Well, when Dr. Flynn did the first
       12   information to the best of your ability?                12   surgery, I was able to urinate. But then during
       13       A. Yes.                                             13   intercourse my husband felt something, and it would,
       14       Q. Okay.                                            14   like, scrape -- it was so weird when he would -- his
       15             MR. THORNBURGH: For the record, she           15   penis would come out, it was kind of like some kind
       16   also brought a copy with her.                           16   of sensation he would have. He would feel, like, a
       17             MR. ANWAR: Okay.                              17   scrape.
       18             MR. THORNBURGH: And there was one             18               And then I started going to
       19   section that she had marked --                          19   physical therapy. And physical therapy, her first
       20             MR. ANWAR: Okay.                              20   time inside doing the internal massage, you know, I
       21             MR. THORNBURGH: -- as a revision.             21   went through the roof. And she said, "Katrina,
       22             MR. ANWAR: Why don't we go ahead and          22   there's something there. It's the mesh is still
       23   mark that as an exhibit, if we have it.                 23   there."
       24             MR. THORNBURGH: I'm not sure where            24               So that's why I went back to
       25   that is. We gave it to you, I think.                    25   Dr. Flynn. And he said, "Oh, yeah, you know, we've

      Golkow Litigation Services                                                            Page 36 (138 - 141)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 38 of 39
                                                    Katrina Bagwell
                                                           Page 142                                                     Page 144
        1   got to do a second surgery to fix that."                   1   But Dr. Flynn said that he wouldn't even perform a
        2       Q. After your second surgery, I understand             2   surgery on his own wife, his own daughter. So, yes,
        3   that he had you do the pelvic floor therapy. Did           3   I have gone to Dr. Flynn.
        4   your symptoms improve after -- at any point after          4              I have the anchors in me. I have
        5   the second surgery?                                        5   fragments of the mesh in me still, and there is
        6       A. I was unable to go back to work. I still            6   nothing that nobody can do. There's no amount of
        7   couldn't go back to work.                                  7   money that's going to fix me, and I'm angry. I am
        8       Q. And I'll just represent to you that I've            8   very angry.
        9   seen the therapy records as well as we spoke with --       9       Q. Well, we appreciate your time today. I
       10   we saw Dr. Flynn's record and took his deposition.        10   appreciate you talking with us.
       11                And my understanding of the                  11            MR. ANWAR: And I will pass the
       12   records and the deposition, I'm sure counsel will         12   witness.
       13   disagree, was that there was a period of time where       13            MR. THORNBURGH: Let's take a break.
       14   your symptoms started to improve leading up to 2016.      14            MR. ANWAR: Okay.
       15   Does that sound right to you?                             15            MR. THORNBURGH: I may or may not
       16       A. Disagree. It was like a roller coaster.            16   have follow-up questions.
       17   It was like I would get better, and there were            17              (Break from 2:08 p.m. to
       18   points where I had this -- this good feeling of, oh,      18               2:13 p.m.)
       19   maybe I'll be able to go back to work. Just maybe         19            MR. THORNBURGH: I don't have any
       20   and, you know, feeling good. But then just crashed.       20   questions.
       21                Like, I would try certain things,            21              I just want to -- I have no
       22   like sitting longer or driving. And those things          22   questions for Mrs. Bagwell, who has both stood and
       23   would just -- just send my pain into a downward           23   laid down during this entire deposition because of
       24   spiral. And so it was just like up and down kind          24   the pain. So we're trying to get her out of here as
       25   of, just depending on what I was doing, my                25   quickly as we can.
                                                        Page 143                                                           Page 145
        1 treatment.                                                   1                We are going to mark a couple of
        2                My pelvic floor doctor, just many             2   exhibits. There's a Plaintiff Fact Sheet with one
        3   things that we have done, many medications, which          3   revision. I think by Mr. Bagwell, to Question
        4   I'm sure you have the records. I must have a stack         4   No. 11 -- I'm not sure if that's the section --
        5   this high (indicating) with all of the medications.        5   Question No. 11, regarding the loss of consortium.
        6   And I would have a stack this high (indicating) of         6   And so it's my understanding that for the most part
        7   all the care plans, all the treatments that I've           7   there will be a claim for loss of consortium, both
        8   done.                                                      8   for loss of services of spouse, impaired sexual
        9       Q. I just have one final question for you.             9   relations, lost wages, lost earning capacity,
       10   I realize we're limited on time.                          10   out-of-pocket expenses, psychological and emotional
       11             MR. THORNBURGH: We're actually out              11   injuries as well.
       12   of time.                                                  12                So that will be marked as Exhibit
       13             MR. ANWAR: And I just have one final            13   No. 11.
       14   question. I ask that you bear with me because I've        14                (Exhibit No. 11 was marked.)
       15   tried to be respectful in giving her an opportunity       15             MR. THORNBURGH: Exhibit No. 12 will
       16   to say whatever she'd like as well as your speaking       16   be a photograph, so 12 will be a placeholder until
       17   objections.                                               17   we -- we're taking photographs of the items, tools,
       18       Q. My last question is: As you sit here               18   items that assist Mrs. Bagwell through her pain and
       19   today, has any health care provider or doctor             19   her daily activities. So that will be Exhibit
       20   recommended to you to have any subsequent surgery to      20   No. 12.
       21   treat your issues or remove any remainder of the          21             MR. ANWAR: I would -- that's fine
       22   mesh?                                                     22   with me. I would just, for the record, put an
       23       A. Okay. So recently I went to Dr. Flynn              23   objection to the extent any of that would be
       24   because I'm thinking maybe time will advance the          24   considered testimony.
       25   things that they can do to help fix this problem.         25             MR. THORNBURGH: Just marking them.

      Golkow Litigation Services                                                              Page 37 (142 - 145)
Case 1:20-cv-02656-RM-SKC Document 67-2 Filed 11/20/20 USDC Colorado Page 39 of 39
                                                         Katrina Bagwell
                                                      Page 146                                                                      Page 148
        1               (Exhibit No. 12 was marked.)                         1 - AMENDMENT SHEET -
        2               (Whereupon, the deposition concluded at                Deposition of KATRINA BAGWELL
                                                                             2 taken on April 24, 2019
        3                2:15 p.m., April 24, 2019.)
                                                                               The deponent wishes to make the following changes in
        4
                                                                             3 the testimony as originally given:
        5
                                                                             4 PAGE/LINE        SHOULD READ          REASON FOR CHANGE
        6
                                                                             5 ______ _____________________________________________
        7                                                                    6 ______ _____________________________________________
        8                                                                    7 ______ _____________________________________________
        9                                                                    8 ______ _____________________________________________
       10                                                                    9 ______ _____________________________________________
       11                                                                   10 ______ _____________________________________________
       12                                                                   11 ______ _____________________________________________
                                                                            12 ______ _____________________________________________
       13
                                                                            13 ______ _____________________________________________
       14
                                                                            14 ______ _____________________________________________
       15                                                                   15 ______ _____________________________________________
       16                                                                   16 ______ _____________________________________________
       17                                                                   17 ______ _____________________________________________
       18                                                                   18 ______ _____________________________________________
       19                                                                   19 ______ _____________________________________________
       20                                                                   20 ______ _____________________________________________
                                                                            21 Subscribed and sworn to before me this _____ day of
       21
                                                                               ____________, 2019.
       22
                                                                            22
       23
                                                                            23           _______________________________
       24                                                                   24           Notary Public
       25                                                                   25 My commission expires _____________________________.

                                                                 Page 147                                                           Page 149
        1               SIGNATURE OF WITNESS                                 1                REPORTER'S CERTIFICATE
        2                                                                    2            I, LEEANN L. STELLOR, Registered Merit
        3         I, KATRINA BAGWELL, the witness in the                     3   Reporter and Certified Realtime Reporter within
        4 above deposition, have read the within transcript of my            4   Colorado, ID 200401669, appointed to take the
        5 testimony. I have made ____ changes in said testimony              5   deposition of KATRINA BAGWELL, do hereby certify that
                                                                             6   before the deposition she was duly sworn by me to
        6 and have stated such changes (if any) and the reason
                                                                             7   testify to the truth; that the deposition was taken by
        7 for each change on a separate sheet attached to this
                                                                             8   me at 13438 Berry Hill Lane, Pine, Colorado; then
        8 transcript. My testimony as given herein is true and
                                                                             9   reduced to typewritten form herein; that the foregoing
        9 correct, to the best of my knowledge and belief.
                                                                            10   is a true transcript of the questions asked, testimony
       10                                                                   11   given and proceedings had.
       11                                                                   12
       12                                                                   13         I further certify that I am not related to
       13               _______________________________                     14 any party herein or their Counsel, and have no interest
       14               KATRINA BAGWELL                                     15 in the result of this litigation.
       15                                                                   16
       16 Subscribed and sworn to before me this _____ day of               17         In witness hereof I have hereunto set my
       17 ____________, 2019.                                               18 hand this 6th day of May, 2019.
                                                                            19
       18
                                                                            20                 _______________________
       19               _______________________________
                                                                                               Leeann L. Stellor
       20               Notary Public
                                                                            21                 Registered Merit Reporter
       21
                                                                                               Certified Realtime Reporter
       22 My commission expires _____________________________.              22                 and Notary Public
       23                                                                   23
       24                                                                   24 My commission expires June 8, 2020
       25                                                                   25


      Golkow Litigation Services                                                                     Page 38 (146 - 149)
